 

--------------------------------------------------------------------------------




EXHIBIT 10.9
 
GENENTECH, INC.
 
TAX REDUCTION INVESTMENT PLAN






















Restatement Effective Date: January 1, 2008
 
(except as otherwise stated herein)


 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS



   
Page
SECTION 1 DEFINITIONS
2
1.1
Account or Participant’s Account
2
1.2
Affiliate
3
1.3
Alternate Payee
4
1.4
Beneficiary
4
1.5
Board of Directors
4
1.6
Catch-Up Contributions
4
1.7
Code
4
1.8
Committee
4
1.9
Company
4
1.10
Company Match Contributions
4
1.11
Company Stock
5
1.12
Company Stock Fund
5
1.13
Compensation
5
1.14
Compensation Limit
6
1.15
Disability
6
1.16
Elective Deferrals
6
1.17
Eligible Bonus
6
1.18
Eligible Commissions
7
1.19
Eligible Employee
7
1.20
Employee
7
1.21
Employee Pre-Tax Catch-Up Contributions
7
1.22
Employee Pre-Tax Contributions
8
1.23
Employer
8
1.24
Employer Contributions
8
1.25
Entry Date
8
1.26
ERISA
8
1.27
Highly Compensated Employee or HCE
8
1.28
Investment Funds
9
1.29
Investment Manager
9
1.30
Leased Employee
9
1.31
Leave of Absence
10
1.32
1934 Act
10
1.33
Non-Elective Contributions
10
1.34
Normal Retirement Age
10
1.35
Participant
10
1.36
Plan
11
1.37
Plan Year
11
1.38
Rollover Contributions
11
1.39
Roth Basic Contributions
11
1.40
Roth Catch-Up Contributions
11





 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
(Continued)



   
Page
1.41
Roth Rollover Contributions
11
1.42
Trust Agreement
11
1.43
Trust Fund
11
1.44
Trustee
12
1.45
Valuation Date
12
SECTION 2 ELIGIBILITY AND PARTICIPATION
12
2.1
Initial Eligibility
12
2.2
Employer Aggregation
12
2.3
Participation
12
2.4
Voluntary Suspension
13
2.5
Mandatory Suspension
14
2.6
Provision of Information
14
2.7
Termination of Participation
14
2.8
Acquisitions
15
2.9
Erroneous Participation
15
SECTION 3 ELECTIVE DEFERRALS
15
3.1
Employee Pre-Tax Contributions and Roth Basic Contributions
15
3.2
Catch-Up Contributions
19
3.3
Deferral Elections
19
3.4
Payment of Elective Deferrals
23
SECTION 4 EMPLOYER CONTRIBUTIONS
23
4.1
Company Match Contributions
23
4.2
Non-Elective Contributions
26
4.3
Timing
27
4.4
Periodic Contributions
27
4.5
Reinstatements
27
4.6
Profits Not Required
27
SECTION 5 ALLOCATION OF CONTRIBUTIONS AND INVESTMENTS
27
5.1
Elective Deferrals
27
5.2
Company Match Contributions
28
5.3
Non-Elective Contributions
28
5.4
Investment
29
5.5
Limitations on Allocations
29
SECTION 6 PARTICIPANT ACCOUNTS AND INVESTMENT FUNDS
33
6.1
Participant Accounts
33
6.2
Trust Fund Assets
34
6.3
Investment Funds
34





 
-ii-

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
(Continued)



   
Page
6.4
Valuation of Participants’ Accounts
36
6.5
Valuation of Shares
36
6.6
Statements of Account
37
6.7
Vesting of Participants’ Accounts
37
6.8
Forfeitures
37
SECTION 7 DISTRIBUTIONS
37
7.1
Events Permitting Distribution
37
7.2
Times for Distribution
38
7.3
Consent Requirement and Immediate Distributions
39
7.4
Form of Distribution
40
7.5
Company Stock Restrictions
43
7.6
Beneficiary Designations
43
7.7
Payments to Minors or Incompetents
44
7.8
Undistributable Accounts
45
SECTION 8 WITHDRAWALS, LOANS AND DOMESTIC RELATIONS ORDERS
45
8.1
General Rules
45
8.2
Hardship Withdrawal
46
8.3
Age 59½ Withdrawal
48
8.4
Withdrawal From Company Match Account at Normal Retirement Age
48
8.5
Withdrawal From Rollover Contributions Accounts
48
8.6
Loans to Participants
48
8.7
Qualified Domestic Relations Orders
52
8.8
Withdrawals and Distributions Relating to Military Service
53
SECTION 9 ADMINISTRATION OF THE PLAN
54
9.1
Plan Administrator
54
9.2
Committee
54
9.3
Actions by Committee
54
9.4
Powers of Committee
55
9.5
Fiduciary Responsibilities
56
9.6
Investment Responsibilities
57
9.7
Voting and Tender Offer Rights in Company Stock
58
9.8
Decisions of Committee
58
9.9
Administrative Expenses
58
9.10
Eligibility to Participate
58
9.11
Indemnification
59
SECTION 10 TRUST FUND, ROLLOVER CONTRIBUTIONS AND PLAN MERGERS
59
10.1
Trust Fund
59
10.2
No Diversion of Assets
60





 
-iii-

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
(Continued)



   
Page
10.3
Continuing Conditions
60
10.4
Change of Investment Alternatives
61
10.5
Rollover Contributions
61
10.6
Merger of Other Plans
63
SECTION 11 MODIFICATION OR TERMINATION OF PLAN
63
11.1
Employers’ Obligations Limited
63
11.2
Right to Amend or Terminate
63
11.3
Effect of Termination
64
SECTION 12 TOP-HEAVY PLAN
65
12.1
Top-Heavy Plan Status
65
12.2
Top-Heavy Plan Provisions
66
SECTION 13 GENERAL PROVISIONS
67
13.1
Plan Information
67
13.2
Inalienability
67
13.3
Rights and Duties
67
13.4
No Enlargement of Employment Rights
68
13.5
Apportionment of Duties
68
13.6
Merger, Consolidation or Transfer
68
13.7
Military Service
69
13.8
Applicable Law
70
13.9
Severability
70
13.10
Exhaustion of Claims Procedure and Right to Bring Legal Claim
70
13.11
Captions
70
     
APPENDIX A – Puerto Rico Supplement
A-1
APPENDIX B – Plan-to-Plan Transfer of Tanox, Inc. 401(k) Plan Accounts
B-1





 
-iv-

--------------------------------------------------------------------------------

 




GENENTECH, INC.
TAX REDUCTION INVESTMENT PLAN
(January 1, 2008 Restatement)


PREAMBLE


GENENTECH, INC. (the “Company”), having established the Genentech, Inc. Tax
Reduction Investment Plan (the “Plan”) effective as of January 1, 1985, and
having amended and restated the Plan hereby again amends and restates the Plan
in its entirety effective as of January 1, 2008, except as otherwise indicated
herein.
The Plan was established and is maintained for the benefit of Eligible Employees
of the Company and its participating Affiliates in order to provide them with
(1) a means of supplementing their retirement income on a tax-favored basis,
(2) an incentive to continue and increase their efforts to contribute to the
success of the Company, and (3) the opportunity to acquire an equity ownership
interest in the Company.
The Plan is intended to qualify as (a) a profit-sharing plan (within the meaning
of Section 401(a) of the Code), which includes a qualified cash or deferred
arrangement (within the meaning of Section 401(k) of the Code), (b) a 404(c)
plan (within the meaning of Section 404(c) of ERISA), and (c) an eligible
individual account plan (within the meaning of Section 407(d)(3) of
ERISA).  Effective as of January 1, 2008, the Plan permits Participants to elect
to make salary deferrals as designated Roth contributions.
The Plan also is designed to constitute a tax-qualified plan and related
tax-exempt trust under Sections 1165(a), 1165(e) and 1101(17) of the Puerto Rico
Internal Revenue Code of 1994, as amended, as detailed in Appendix A.


 
 

--------------------------------------------------------------------------------

 


Effective on November 1, 2007, the Tanox, Inc. 401(k) Plan was merged with and
into the Plan, as detailed in Appendix B.
 
SECTION 1
 
DEFINITIONS
 
The following capitalized words and phrases shall have the following meanings
unless a different meaning is plainly required by the context:
1.1           Account or Participant’s Account.  “Account” or “Participant’s
Account” means as to any Participant the account maintained in order to reflect
his or her interest in the Plan.  Each Participant’s Account shall be comprised
of several separate subaccounts (as specified by the Committee in its
discretion), including, but not limited to, the following subaccounts:
1.1.1                      “Company Match Account” means the subaccount
maintained to record any Company Match Contributions made on behalf of the
Participant pursuant to Sections 4.1 and 5.2, and any adjustments relating
thereto.
1.1.2                      “Employee Pre-Tax Account” means the subaccount
maintained to record any Employee Pre-Tax Contributions that the Participant has
elected to have contributed to his or her Employee Pre-Tax Account pursuant to
Sections 3.1 and 3.3, and any adjustments relating thereto.
1.1.3                      “Employee Pre-Tax Catch-Up Account” means the
subaccount maintained to record any Pre-Tax Catch-Up Contributions that the
Participant has elected to have contributed to his or her Employee Pre-Tax
Catch-Up Account pursuant to Sections 3.2 and 3.3, and any adjustments relating
thereto.
1.1.4                      “Genenflex Account” means the subaccount maintained
to record any excess “flex credits” that the Participant previously elected
under Genenflex to have contributed to his or


 
-2-

--------------------------------------------------------------------------------

 


her Genenflex Account during Plan Years when such contributions were permitted
under the Plan (“Prior Excess Flex Credit Contributions”), and any adjustments
relating thereto.  For this purpose, “Genenflex” means the cafeteria plan
maintained by the Company under Section 125 of the Code.
1.1.5                       “Non-Elective Contribution Account” means the
subaccount maintained to record any Non-Elective Contributions made on behalf of
the Participant pursuant to Sections 4.2 and 5.3, and any adjustments relating
thereto.
1.1.6                      “Rollover Contributions Account” means the subaccount
maintained to record any transfers to the Plan made by or on behalf of a
Participant pursuant to Section 10.5.2, and any adjustments relating thereto.
1.1.7                      “Roth Basic Account” means the subaccount maintained
to record any Roth Basic Contributions that the Participant has elected to have
contributed to his or her Roth Basic Account pursuant to Sections 3.1 and 3.3,
and any adjustments relating thereto.
1.1.8                      “Roth Catch-Up Account” means the subaccount
maintained to record any Roth Catch-Up Contributions that the Participant has
elected to have contributed to his or her Roth Catch-Up Account pursuant to
Sections 3.2 and 3.3, and any adjustments relating thereto.
1.1.9                      “Roth Rollover Account” means the subaccount
maintained to record any transfers to the Plan made by or on behalf of a
Participant pursuant to Section 10.5.3, and any adjustments relating thereto.
1.2           Affiliate.  “Affiliate” means a corporation, trade or business
which is, together with any Employer, a member of a controlled group of
corporations or an affiliated service group or under common control (within the
meaning of Section 414(b), (c), (m) or (o) of the Code), but only for the period
during which such other entity is so affiliated with the Employer.


 
-3-

--------------------------------------------------------------------------------

 




1.3           Alternate Payee.  “Alternate Payee” means any spouse, former
spouse, child or other dependent (within the meaning of Section 152 of the Code)
of a Participant who is recognized by a QDRO (as defined in Section 8.7) as
having a right to receive any immediate or deferred payment of all or a portion
of the balance credited to a Participant’s Account under the Plan.
1.4           Beneficiary.  “Beneficiary” means the individual person and/or
entity entitled to receive benefits under the Plan upon the death of a
Participant in accordance with Section 7.6.
1.5           Board of Directors.  “Board of Directors” means the Board of
Directors of the Company, as from time to time constituted.
1.6           Catch-Up Contributions.  “Catch-Up Contributions” means
(collectively) Employee Pre-Tax Catch-Up Contributions and Roth Catch-Up
Contributions.
1.7           Code.  “Code” means the Internal Revenue Code of 1986, as
amended.  Reference to a specific Section of the Code shall include such
Section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
Section.
1.8           Committee.  “Committee” means the administrative committee charged
with responsibility for the general administration of the Plan pursuant to
Section 9, as it may be constituted from time to time.
1.9           Company.  “Company” means Genentech, Inc., a Delaware corporation,
and any successor by merger, consolidation or otherwise that assumes (in
writing) the obligations of the Company under the Plan.
1.10           Company Match Contributions.  “Company Match Contributions” means
as to each Participant the amounts (if any) contributed to the Trust Fund by the
Employers on account of


 
-4-

--------------------------------------------------------------------------------

 


Employee Pre-Tax Contributions and/or Roth Basic Contributions in accordance
with Sections 4.1 and 5.2.
1.11           Company Stock.  “Company Stock” means the common stock of the
Company, as from time to time constituted.
1.12           Company Stock Fund.  “Company Stock Fund” means the Investment
Fund that is wholly or primarily invested in shares of Company Stock.
1.13           Compensation.  “Compensation” means all salary, wages, Eligible
Commissions and Eligible Bonuses paid by any Employer with respect to services
performed during any period by an Employee, including Elective Deferrals, but
excluding (a) any contributions made by any Employer under this Plan (other than
Elective Deferrals) or any other employee benefit plan (within the meaning of
Section 3(3) of ERISA), and (b) other items, even if reported as income on the
Employee’s Internal Revenue Service (“IRS”) Form W-2, such as income from the
exercise of stock options, proceeds from the redemption of Company Stock,
tuition reimbursements, reimbursements of health club dues, Genenchecks, sign-on
bonuses, referral bonuses, severance payments, and relocation expenses, subject
to the following:
(a)           A Participant’s Compensation shall be determined without regard to
any increase or decrease in the amount of his or her total remuneration that is
paid in cash as the result of compensation reductions elected under Sections 125
or 132(f)(4) of the Code;
 
(b)           Effective as of January 1, 2009, Compensation shall include
amounts described above that are paid to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
defined in Section 414(u) of the Code), to the extent the payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Employer rather than entering qualified military
service;
 
(c)           Compensation shall include amounts described above that are paid
to an individual who does not currently perform services for the Employer as a
result of a Disability; and
 


 
-5-

--------------------------------------------------------------------------------

 




 
(d)           The determination of the amount of a Participant’s Compensation
shall be made by his or her Employer (or its designee), in accordance with the
records of the Employer, and shall be conclusive.
 
1.14           Compensation Limit.  “Compensation Limit” means the dollar limit
prescribed in Section 401(a)(17) of the Code, as adjusted pursuant to
Sections 401(a)(17) and 415(d) of the Code (e.g., $230,000 for 2008 and $245,000
for 2009).  No portion of any Participant’s Compensation for a Plan Year that
exceeds the Compensation Limit shall be taken into account for any purpose under
the Plan for any Plan Year.
1.15           Disability.  “Disability” means the mental or physical inability
of a Participant to perform his or her normal job as evidenced by the
certificate of a medical examiner satisfactory to the Committee (in its
discretion) certifying that the Participant is disabled under the standards of
the Company’s long-term disability plan.
1.16           Elective Deferrals.  “Elective Deferrals” means (collectively)
Employee Pre-Tax Contributions, Roth Basic Contributions, Employee Pre-Tax
Catch-Up Contributions and Roth Catch-Up Contributions.
1.17           Eligible Bonus.  “Eligible Bonus” means any of the following
payments paid by the Employer to an Employee: (a) any annual cash bonus under
the Company’s Corporate Bonus Program, (b) any fourth calendar quarter
commission payment under the Company’s Field Sales Incentive Compensation Plan;
(c) any bonus paid by the Company and designated as an “incremental sales
bonus,” and/or (d) any bonus paid by the Company and designated as a “key
contributor bonus.”  Notwithstanding the foregoing, all Eligible Bonus amounts
shall be determined net of mandatory deductions including, without limitation,
Employee-paid FICA and SDI withholdings (but not net of employee stock purchase
plan deductions).


 
-6-

--------------------------------------------------------------------------------

 




1.18           Eligible Commissions.  “Eligible Commissions” means any first,
second or third calendar quarter commission payments under the Company’s Field
Sales Incentive Compensation Plan.
1.19           Eligible Employee.  “Eligible Employee” means every Employee of
an Employer except:
(a)           An Employee who is a member of a collective bargaining unit and
who is covered by a collective bargaining agreement where retirement benefits
were the subject of good faith bargaining, unless the agreement specifically
provides for coverage of such Employee under this Plan;
 
(b)           An individual employed by any corporation or other business entity
that is merged or liquidated into, or whose assets are acquired by any Employer,
unless any two members of the Committee, acting in their capacities as officers
of the Company rather than as fiduciaries with respect to the Plan, designate
(in writing) the employees of that corporation or other business entity as
Eligible Employees under the Plan;
 
(c)           An Employee whose Compensation is not paid from any Employer’s
United States payroll;
 
(d)           An Employee who does not have a United States Social Security
Number; and
 
(e)           An individual who, as to any period of time, is classified or
treated by an Employer as an independent contractor, a consultant, a Leased
Employee or an employee of an employment agency or any entity other than an
Employer, even if such individual is subsequently determined to have been a
common-law employee of the Employer during such period.
 
1.20           Employee.  “Employee” means an individual who is (a) a common-law
employee of any Employer or Affiliate, or (b) a Leased Employee.  However, if
Leased Employees constitute less than 20% of the nonhighly compensated work
force (within the meaning of Section 414(n)(5)(C)(ii) of the Code), the term
“Employee” shall not include those Leased Employees who are covered by a plan
described in Section 414(n)(5) of the Code.
1.21           Employee Pre-Tax Catch-Up Contributions.  “Employee Pre-Tax
Catch-Up Contributions” means as to each Participant the amounts (if any)
contributed to the Trust Fund by


 
-7-

--------------------------------------------------------------------------------

 


the Employers in accordance with Sections 3.4 and 5.1, pursuant to the salary
deferral election made by the Participant in accordance with Sections 3.2 and
3.3.
1.22           Employee Pre-Tax Contributions.  “Employee Pre-Tax Contributions”
means as to each Participant the amounts (if any) contributed to the Trust Fund
by the Employers in accordance with Sections 3.4 and 5.1, pursuant to the salary
deferral election made by the Participant in accordance with Sections 3.1 and
3.3.
1.23           Employer.  “Employer” means the Company and each Affiliate that
adopts this Plan with the approval of the Board of Directors.
1.24           Employer Contributions.  “Employer Contributions” means
(collectively) Company Match Contributions and Non-Elective Contributions.
1.25           Entry Date.  “Entry Date” means each calendar day in each Plan
Year.
1.26           ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.  Reference to a specific Section of ERISA shall include
such Section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
Section.
1.27           Highly Compensated Employee or HCE.  “Highly Compensated
Employee” or “HCE” means a Highly Compensated Active Employee or a Highly
Compensated Former Employee, as defined below:
(a)           “Highly Compensated Active Employee” means any Employee who
performs services for an Employer or Affiliate during the Determination Year and
who:
 
(1)           During the Look-Back Year (A) received Compensation in excess of
the dollar limit prescribed in Section 414(q)(1)(B) of the Code, as adjusted
pursuant to Sections 414(q)(1) and 415(d) of the Code (e.g., $100,000 for 2007,
$105,000 for 2008 and $110,000 for 2009), and (B) was a member of the top-paid
group (within the meaning of Section 414(q)(3) of the Code) for such Year; or
 


 
-8-

--------------------------------------------------------------------------------

 




 
(2)           Is or was a 5-percent owner (within the meaning of
Section 414(q)(2) of the Code) at any time during the Determination Year or the
Look-Back Year.
 
(b)           “Highly Compensated Former Employee” means any Employee who
(1) separated (or was deemed to have separated) from service prior to the
Determination Year, (2) performed no services for any Employer or Affiliate
during the Determination Year, and (3) was a Highly Compensated Active Employee
for either the Plan Year in which the separation occurred or any Determination
Year ending on or after his or her 55th birthday.
 
(c)           The determination of who is a Highly Compensated Employee,
including the determinations of the number and identity of Employees who are in
the top-paid group, shall be made in accordance with Section 414(q) of the Code.
 
(d)           For purposes of applying this Section 1.27:
 
(1)           “Compensation” means Total Compensation (as defined in
Section 5.5.2(e) and applied using the definition of “Affiliate” in Section 1.2
rather than in Section 5.5.2(a));
 
(2)           “Determination Year” means the Plan Year for which the
determination is being made; and
 
(3)           “Look-Back Year” means the Plan Year immediately preceding the
Determination Year.
 
1.28           Investment Funds.  “Investment Funds” means (collectively) the
investment funds described in Section 6.3.
1.29           Investment Manager.  “Investment Manager” means any investment
manager appointed by the Committee in accordance with Section 9.6.
1.30           Leased Employee.  “Leased Employee” means any person (other than
a common-law employee of the Employer or Affiliate) who, pursuant to an
agreement between the Employer or Affiliate and any other person (“leasing
organization”), has performed services for the Employer or Affiliate on a
substantially full-time basis for a period of at least one (1) year, and such
services are performed under the primary direction of or control by the Employer
or Affiliate.


 
-9-

--------------------------------------------------------------------------------

 




1.31           Leave of Absence.  “Leave of Absence” means the period of an
Employee’s absence from active employment with the Employer:
(a)           Authorized by his or her Employer in accordance with its
established and uniformly administered personnel policies, provided that the
Employee returns to active employment after the authorized absence period
expires, unless the Employee’s failure to return is attributable to his or her
retirement or death; or
 
(b)           Because of military service in the armed forces of the United
States, as defined in the Uniformed Services Employment and Reemployment Rights
Act of 1994 (“USERRA”) and in Section 414(u) of the Code; provided that upon
discharge from the military service of the United States, such Employee must
take all necessary action to be entitled to, and to be otherwise eligible for,
re-employment rights, as provided by USERRA or any similar law from time to time
in force, or such Employee must be deemed to have returned to employment with
the Employer pursuant to applicable law or the terms of the Plan, as provided in
Section 13.7.
 
1.32           1934 Act.  “1934 Act” means the Securities Exchange Act of 1934,
as amended from time to time.  Reference to a specific Section of the 1934 Act
shall include any Section, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
superseding such Section.
1.33           Non-Elective Contributions.  “Non-Elective Contributions” means
as to each Participant the amounts (if any) contributed to the Trust Fund by the
Employers in accordance with Sections 4.2 and 5.3.
1.34           Normal Retirement Age.  “Normal Retirement Age” means age 55.
1.35           Participant.  “Participant” means an Eligible Employee who has
become a Participant in the Plan pursuant to Section 2.1 and has not ceased to
be a Participant pursuant to Section 2.7, subject to the following:
(a)           For each Plan Year, a Participant shall be classified as an
“Active Participant” if (1) he or she has enrolled in the Plan for any portion
of the Plan Year by authorizing Elective Deferrals in accordance with
Sections 2.3, 3.1, 3.2 and 3.3, or (2) his or her active participation in the
Plan is resumed during the Plan Year after the end of a suspension period in
accordance with Section 2.4, 2.5 or 8.2.3; and
 


 
-10-

--------------------------------------------------------------------------------

 




 
(b)           A Participant who is not an Active Participant shall be classified
as an “Inactive Participant.”
 
1.36           Plan.  “Plan” means the Genentech, Inc. Tax Reduction Investment
Plan, formerly the Genentech, Inc. Tax Incentive Savings Plan, as set forth in
this instrument and as heretofore or hereafter amended from time to time in
accordance with Section 11.2.
1.37           Plan Year.  “Plan Year” means the calendar year.
1.38           Rollover Contributions.  “Rollover Contributions” means as to
each Participant the pre-tax amounts (if any) contributed to the Trust Fund in
accordance with Section 10.5.2.
1.39           Roth Basic Contributions.  “Roth Basic Contributions” means as to
each Participant the amounts (if any) contributed to the Trust Fund by the
Employers in accordance with Sections 3.4 and 5.1, pursuant to the salary
deferral election made by the Participant in accordance with Sections 3.1 and
3.3.
1.40           Roth Catch-Up Contributions.  “Roth Catch-Up Contributions” means
as to each Participant the amounts (if any) contributed to the Trust Fund by the
Employers in accordance with Sections 3.4 and 5.1, pursuant to the salary
deferral election made by the Participant in accordance with Sections 3.2 and
3.3.
1.41           Roth Rollover Contributions.  “Roth Rollover Contributions” means
as to each Participant the amounts (if any) contributed to the Trust Fund in
accordance with Section 10.5.3.
1.42           Trust Agreement.  “Trust Agreement” means the trust agreement
entered into by and between the Company and the Trustee, as amended from time to
time for the purpose of establishing and maintaining the Trust Fund.
1.43           Trust Fund.  “Trust Fund” means all of the assets, at any time
and from time to time, of the trust established by the Trust Agreement to hold
the assets of the Plan.


 
-11-

--------------------------------------------------------------------------------

 




1.44           Trustee.  “Trustee” means Fidelity Management Trust Company, a
Massachusetts trust company, and any additional, successor or substitute trustee
or trustees from time to time acting as Trustee of the Trust Fund.
1.45           Valuation Date.  “Valuation Date” means the last financial
business day of each Plan Year, any other financial business day where a
valuation is required under the terms of the Plan, and such other date(s) as the
Committee (in its discretion) may designate from time to time.
 
SECTION 2
 
ELIGIBILITY AND PARTICIPATION
 
2.1           Initial Eligibility.  An Employee shall become a Participant in
the Plan on the date he or she becomes an Eligible Employee.
2.2           Employer Aggregation.  The status of an Employee as an Eligible
Employee shall not be adversely affected merely by reason of his or her
employment by more than one Employer during any Plan Year.  The transfer of a
Participant from employment with an Employer to employment with an Affiliate
that is not an Employer shall not constitute an event entitling the Participant
to a distribution under Section 7.
2.3           Participation. 
2.3.1                      Active Participation.  Each Participant’s decision to
become an Active Participant shall be entirely voluntary.  An Employee who has
become a Participant under Section 2.1 may elect to become an Active Participant
as of any Entry Date following the Employee’s receipt of his or her first pay
check from the Employer, provided that he or she is then an Eligible Employee,
and provided further, that he or she enrolls in the Plan and elects to make
Elective Deferrals, in such manner as the Committee (in its discretion) shall
specify, in accordance


 
-12-

--------------------------------------------------------------------------------

 


with Section 3.  Such Employee’s status as an Active Participant shall be
effective as soon as administratively feasible following his or her enrollment.
2.3.2                      Inactive Participation.  A Participant who does not
elect to become an Active Participant when first eligible to do so, or whose
active participation in the Plan is suspended pursuant to Section 2.4, 2.5 or
8.2.3, shall be treated as an Inactive Participant until the Entry Date as of
which he or she elects to become an Active Participant in accordance with
Section 2.3.1 or Section 2.5(d).
2.3.3                      Effect of Inactive Participation.  An Inactive
Participant shall not be able to make Elective Deferrals nor share in the
allocation of Company Match Contributions, and he or she may not later make the
Elective Deferrals that he or she might otherwise have made during the
Participant’s period of inactive participation in the Plan.  However, an
Inactive Participant’s Account shall continue to share in the allocation of
earnings and gains (or losses) of the Trust Fund as provided in Section 6.4.  No
distribution shall be made to a Participant solely as the result of any
suspension of his or her active participation in the Plan.
2.4           Voluntary Suspension.  An Active Participant may voluntarily
suspend his or her active participation in the Plan, thereby suspending his or
her Elective Deferrals and becoming an Inactive Participant for future payroll
periods during the suspension period by giving notice to such person, in such
manner and within such advance notice period as the Committee (in its
discretion) shall specify.  A Participant whose active participation in the Plan
has been voluntarily suspended pursuant to this Section 2.4 may resume his or
her status as an Active Participant only in accordance with Section 2.3.1.


 
-13-

--------------------------------------------------------------------------------

 




2.5           Mandatory Suspension.  If a Participant (1) ceases to be an
Eligible Employee because he or she ceases to meet the requirements of
Section 1.19, (2) is transferred to employment with an Affiliate which is not an
Employer, (3) is granted a Leave of Absence without pay, (4) is on long-term
disability, or (5) is placed on layoff or furlough status, then:
(a)           His or her active participation in the Plan shall be suspended (in
accordance with Section 2.3.3) for each payroll period beginning during the
continuation of such ineligible status;
 
(b)           He or she shall be treated as an Inactive Participant for the
duration of the suspension period; and
 
(c)           After he or she again becomes an Eligible Employee and the
conditions described in clauses (1) through (5) above cease to apply, his or her
status as an Active Participant may be resumed only in accordance with
Section 2.3.1.
 
(d)           Notwithstanding the foregoing, if a Participant’s active
participation in the Plan is suspended because he or she is granted an unpaid
Leave of Absence, his or her status as an Active Participant automatically will
resume as of the Entry Date that coincides with or next follows his or her
return to active employment with an Employer (provided that he or she is then an
Eligible Employee).
 
2.6           Provision of Information.  Each Participant shall comply with such
enrollment procedures as are required by the Committee and shall make available
to the Committee and the Trustee any information they may reasonably
request.  By virtue of his or her participation in the Plan, a Participant
agrees, on his or her own behalf and on behalf of all persons who may make any
claim arising out of, relating to, or resulting from his or her participation in
the Plan, to be bound by all of the provisions of the Plan, the Trust Agreement
and any other related agreements.
2.7           Termination of Participation.  An Eligible Employee who has become
a Participant shall remain a Participant until his or her employment with all
Employers and Affiliates terminates, or if later, until his or her entire
Account balance is distributed.


 
-14-

--------------------------------------------------------------------------------

 




2.8           Acquisitions.  If determined by the Committee (in its discretion),
an Acquired Employee may elect to become an Active Participant sooner than the
date specified in Section 2.3.1.  As determined in the discretion of the
Committee, such date shall be as soon as administratively feasible on or after
the later of (a) the date on which the Acquired Employee becomes an Eligible
Employee, or (b) such other date as may be specified by the Committee (which
shall in no event be later than the Entry Date following the Acquired Employee’s
receipt of his or her first pay check from the Employer).  For purposes of this
Section 2.8, an “Acquired Employee” is an Eligible Employee who becomes an
Employee by reason of the acquisition by the Company or its Affiliate of the
assets and liabilities of, or the voting stock of, another corporation or other
business entity, or another type of business transaction effected by the Company
or its Affiliate.
2.9           Erroneous Participation. 
(a)           Erroneous Elective Deferrals.  If Elective Deferrals are
erroneously made on behalf of an individual who is not eligible to participate
in the Plan and/or, in the case of Catch-Up Contributions, who is determined not
to be eligible to make Catch-Up Contributions in accordance with Section 3.2,
then such amounts, including any earnings and gains (or losses) thereon, shall
be (1) segregated from all other Plan assets, (2) treated as a nonqualified
trust established by and for the benefit of such individual, and (3) distributed
to the individual as soon as administratively practicable after discovery of
such error.
 
(b)           Other Erroneous Contributions.  If any contributions (other than
Elective Deferrals, as set forth in paragraph (a) above) are erroneously made on
behalf of an individual who is not entitled to such contributions, then such
contributions, including any earnings and gains (or losses) thereon, shall be
forfeited and utilized in accordance with Section 6.8 or returned to the
Employer in accordance with Section 10.3, to the extent that such contributions
are made as a result of a good faith mistake of fact.
 
SECTION 3

 
ELECTIVE DEFERRALS
 
3.1           Employee Pre-Tax Contributions and Roth Basic Contributions. 


 
-15-

--------------------------------------------------------------------------------

 




3.1.1                      General.  Each Active Participant may elect to defer
portions of his or her Compensation payments and to have the amounts of such
Employee Pre-Tax Contributions and, effective as of January 1, 2008, Roth Basic
Contributions, contributed by the Employer to the Trust Fund and credited to his
or her Employee Pre-Tax Account or Roth Basic Account, as applicable, under the
Plan, provided that he or she elects to make Elective Deferrals in accordance
with Section 3.3.  Subject to Section 5.5, an Active Participant may elect to
defer:
(a)           A portion of each payment of Compensation, other than any Eligible
Bonus, that would otherwise be made to him or her, after the election becomes
and while it remains effective, equal to any whole percentage from 1% to 50%
(inclusive) of such payment;
 
(b)           In addition to any election made under subsection (a) above, a
portion of any Eligible Bonus payment that would otherwise be made to him or
her, after the election becomes and while it remains effective, equal to any
whole percentage from 1% to 99% (inclusive) (or such lesser percentage as is
determined by the Company to comply with mandatory tax withholding and
applicable payroll deductions) of such payment.
 
3.1.2                      Section 401(k) Ceiling.  Notwithstanding any contrary
Plan provision, the Committee:
(a)           May suspend or limit any Participant’s salary deferral election at
any time in order to prevent the cumulative amount of the Employee Pre-Tax
Contributions and Roth Basic Contributions contributed on behalf of the
Participant for any calendar year from exceeding the Section 401(k) Ceiling,
except to the extent permitted under Section 3.2 and Section 414(v) of the Code.
 
(b)           Shall cause any amount allocated to the Participant’s combined Pre
Tax 401(k) Deferrals Account and Roth Basic Account (combined) as an excess
deferral (calculated by taking into account only amounts deferred under this and
any other cash or deferred arrangement maintained by any Employer or Affiliate
and qualified under Section 401(k) of the Code), together with any income or
loss allocable thereto for the calendar year to which the excess deferral
relates, as well as, for the Gap Period, to be distributed to the Participant no
later than the April 15 that next follows the year of deferral in accordance
with Section 402(g)(2)(A) of the Code.  For this purpose, the “Gap Period” means
the period beginning on the first day of the subsequent Plan Year and ending on
either the day before the date of distribution or on a date selected in
accordance with the safe harbor method set forth in Treasury Regulations
§ 1.401(k)-2(b)(2)(iv)(D).
 


 
-16-

--------------------------------------------------------------------------------

 




 
(c)           May cause any other amount allocated to the Participant’s Employee
Pre-Tax Account and/or Roth Basic Account and designated by the Participant as
an excess deferral, together with any income or loss allocable thereto for the
calendar year to which the excess deferral relates, as well as for the Gap
Period, to be distributed to the Participant in accordance with
Section 402(g)(2)(A) of the Code.
 
(d)           Shall cause any Company Match Contributions allocated to the
Participant’s Company Match Account by reason of any excess deferral distributed
pursuant to subsection (b) or (c), together with any income or loss allocable
thereto for the calendar year to which the excess deferral relates, as well as
for the Gap Period, to be forfeited at the time such distribution is made and
applied to reduce the next succeeding Matching Contribution to the Plan.
 
For purposes of this Section 3.1.2 and Section 4.1.2, the “Section 401(k)
Ceiling” means the dollar limit prescribed in Section 402(g)(1) of the Code, as
adjusted pursuant to Sections 402(g)(5) and 415(d) of the Code (e.g., $15,500 in
2008 and $16,500 in 2009).
3.1.3                      Limitations on HCE Participants.  For any Plan Year,
the Committee (in its discretion) may limit the period for which, and/or specify
a lesser maximum percentage at which, Employee Pre-Tax Contributions and Roth
Basic Contributions may be elected by HCE Participants (as defined in
Section 3.1.4) in such manner as may be necessary or appropriate in order to
assure that the limitation described in Section 3.1.5 will be satisfied.
3.1.4                      HCE and Non-HCE Participants.  All Participants who
are Eligible Employees at any time during a Plan Year (whether or not they are
Active Participants), and who are Highly Compensated Employees with respect to
the Plan Year, shall be “HCE Participants” for the Plan Year.  All other
Participants who are Eligible Employees at any time during the Plan Year shall
be “Non-HCE Participants” for the Plan Year.
3.1.5                      Deferral Percentage Limitation.  In no event shall
the actual deferral percentage, determined in accordance with Section 3.1.6 (the
“ADP”), for the HCE Participants for a


 
-17-

--------------------------------------------------------------------------------

 


Plan Year exceed the maximum ADP, as determined by reference to the ADP for the
Non-HCE Participants, in accordance with the following table:
 
If the ADP for the Non-HCE
Participants (“NHCEs’ ADP”) is:
Then the Maximum ADP for
 the HCE Participants is:
Less than 2%
2% to 8%
More than 8%
2.0 x NHCEs’ ADP
NHCEs’ ADP + 2%
1.25 x NHCEs’ ADP



3.1.6                      Actual Deferral Percentage.  The actual deferral
percentage for the HCE or Non-HCE Participants for any Plan Year shall be
calculated by computing the average of the deferral percentages (calculated
separately for each HCE or Non-HCE Participant) (the “Deferral Rates”)
determined by dividing (1) the total for the Plan Year of all Employee Pre-Tax
Contributions and Roth Basic Contributions made by the Participant and credited
to his or her Pre-Tax 401(k) Deferral Account or Roth 401(k) Deferral Account,
as applicable, by (2) the Participant’s Testing Compensation (as defined in
Section 3.1.7) for the Plan Year.  In computing a Participant’s Deferral Rate,
the following special rules shall apply:
(a)           If any Employer or Affiliate maintains any other cash or deferred
arrangement which is aggregated by the Company with this Plan for purposes of
applying Section 401(a)(4) or 410(b) of the Code, then all such cash or deferred
arrangements shall be treated as one plan for purposes of applying
Section 3.1.5.
 
(b)           If an HCE Participant is a participant in any other cash or
deferred arrangement maintained by any Employer or Affiliate and qualified under
Section 401(k) of the Code, the separate deferral rates determined for the
Participant under all such cash or deferred arrangements shall be aggregated
with the separate Deferral Rate determined for the Participant under this
Section 3.1.6 for purposes of applying Section 3.1.5.
 
3.1.7                      Testing Compensation.  For purposes of applying
Sections 3.1, 3.3 and 4.1 and the non-discrimination tests of Sections 401(k)(3)
and 401(m)(2) of the Code, “Testing Compensation” means with respect to any
Participant, his or her Total Compensation (as defined in


 
-18-

--------------------------------------------------------------------------------

 


Section 5.5.2(e) and applied using the definition of “Affiliate” in Section 1.2
rather than in Section 5.5.2(a)), subject to the following:
(a)           For any Plan Year, the Committee may specify an alternate
definition of Testing Compensation, provided that such alternate definition
satisfies the applicable requirements of Treasury Regulations § 1.401(k)-6;
 
(b)           No amount in excess of the Compensation Limit shall be taken into
account under this Section 3.1.7 for any Plan Year; and
 
(c)           Compensation for periods prior to the time that the individual
became a Participant shall not be taken into account.
 
3.2           Catch-Up Contributions.  Notwithstanding any contrary Plan
provision:
(a)           Eligible Participants.  All Employees who are Participants
eligible to make Elective Deferrals under this Plan and who have attained age
fifty (50) before the close of the Plan Year shall be eligible to make Employee
Pre-Tax Catch-Up Contributions (and, effective as of January 1, 2008, Roth
Catch-Up Contributions) for the Plan Year in accordance with, and subject to the
limitations of, Section 414(v) of the Code.  An Active Participant who meets the
foregoing requirements may elect to defer a portion of each payment of
Compensation that would otherwise be made to him or her, after the election
becomes and while it remains effective, equal to any whole percentage from 1% to
75% (inclusive) of such payment.
 
(b)           Certain Code Limitations Inapplicable.  A Participant’s Catch-Up
Contributions shall not be taken into account for purposes of applying Plan
provisions implementing the required limitations of Sections 402(g) and 415 of
the Code, and the Plan shall not be treated as failing to satisfy Plan
provisions implementing the requirements of Section 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416 of the Code, as applicable, by reason of Catch-Up
Contributions being or having been made under the Plan.
 
(c)           No Company Match Contributions.  Catch-Up Contributions shall not
be eligible for Company Match Contributions under the Plan.
 
(d)           Crediting of Catch-Up Contributions.  A Participant’s Catch-Up
Contributions shall be credited to his or her Employee Pre-Tax Catch-Up Account
or Roth Catch-Up Account, as applicable, under the Plan.
 
3.3           Deferral Elections.  Each Active Participant shall determine the
percentage(s) of his or her Compensation that shall be deferred and contributed
to the Trust Fund as his or her Employee Pre-Tax Contributions, Roth Basic
Contributions, Employee Pre-Tax Catch-Up Contributions and/or


 
-19-

--------------------------------------------------------------------------------

 


Roth Catch-Up Contributions in accordance with Sections 3.1.1 and 3.2,
respectively, at the time he or she becomes an Active Participant.  The
Participant thereafter may redetermine such percentage(s) from time to time in
accordance with 3.3.2.  In either event –
(a)           The Active Participant shall make such Elective Deferral
elections, in such manner and within such advance notice period as the Committee
(in its discretion) shall specify;
 
(b)           No Employee Pre-Tax Contributions or Roth Basic Contributions
shall be made by any Active Participant except in accordance with his or her
Elective Deferral election and the limitations of Sections 3.1 and 5.5; and
 
(c)           No Employee Pre-Tax Catch-Up Contributions or Roth Catch-Up
Contributions shall be made by any Active Participant except in accordance with
his or her Elective Deferral election and the limitations of Section 3.2.
 
3.3.1                      Amounts.  Notwithstanding anything in Section 3.1.1
(other than Eligible Bonus deferral elections in accordance with Section
3.1.1(b)) or 3.2 to the contrary, no Active Participant may elect to defer an
amount of his or her Compensation for any pay period as all types of Elective
Deferrals that, when combined, exceeds 75% of each payment of Compensation.  The
amount of Elective Deferrals that may be made by each Active Participant for
each payroll period shall be the amount in dollars and cents that is nearest to
the amount of Compensation subject to the deferral election(s) multiplied by the
percentage(s) elected by the Participant pursuant to Section 3.1.1 or 3.2(a), as
applicable.
3.3.2                      Changes.  An Active Participant may change the
percentage(s) determined under the first sentence of this Section 3.3 by giving
notice in such manner and within such advance notice period as the Committee (in
its discretion) shall specify, effective with respect to Compensation paid on
such date as the Committee (in its discretion) may specify.  The Elective
Deferral elections made by an Active Participant shall remain in effect until
his or her active


 
-20-

--------------------------------------------------------------------------------

 


participation in the Plan is terminated, except to the extent that the election
is suspended in accordance with Sections 2.4, 2.5 or 8.2.3, changed in
accordance with this Section 3.3.2, or reduced pursuant to Section 3.1.2 or
3.1.3 (as applicable).
3.3.3                      Potential Excess ADP.  In the event that (but for the
application of this Section 3.3.3) the Committee determines that the ADP for HCE
Participants would exceed the maximum permitted under Section 3.1.5 for a Plan
Year (the “ADP Maximum”), then the Committee (in its discretion) may reduce, in
accordance with Section 3.1.3, the percentages or amounts of Pre Tax 401(k)
Deferrals and/or Roth Basic Contributions subsequently to be contributed on
behalf of the HCE Participants by such percentages or amounts as, and for as
long as, the Committee (in its discretion) may determine is necessary or
appropriate in the circumstances then prevailing.  If the Committee determines
that it is no longer necessary to reduce the Pre Tax 401(k) Deferrals and/or
Roth Basic Contributions contributed on behalf of the HCE Participants, the
Committee (in its discretion) may permit some or all HCE Participants, on a
uniform and nondiscriminatory basis, to make new Elective Deferral elections
with respect to their subsequent Compensation payments and with respect to Pre
Tax 401(k) Deferrals and/or Roth Basic Contributions, and shall establish a
policy as to the deferral percentages that shall apply with respect to those HCE
Participants who do not make new elections.
3.3.4                      Actual Excess ADP.  In the event that the Committee
determines that the ADP for the HCE Participants exceeds the ADP Maximum for any
Plan Year, then the amount of any excess contributions (within the meaning of
Section 401(k)(8)(B) of the Code) contributed on behalf of any HCE Participant
shall be distributed, together with any income or loss allocable thereto for


 
-21-

--------------------------------------------------------------------------------

 


the Plan Year to which the excess contributions relate, to the HCE Participant
before the close of the next following Plan Year.
(a)           Determination and Allocation of Excess Contributions.  The amount
of excess contributions for HCE Participants for the Plan Year shall be
determined and allocated among HCE Participants in the following manner:
 
(1)           With respect to each HCE Participant whose Deferral Rate exceeds
the ADP Maximum, the Committee shall calculate an excess contribution amount by
calculating the excess of (A) his or her Pre Tax 401(k) Deferrals and/or Roth
Basic Contributions, over (B) the product of the ADP Maximum times his or her
Testing Compensation.  The aggregate of the excess contributions for all such
HCE Participants shall be the total excess contributions to be distributed
pursuant to this Section 3.3.4.
 
(2)           The Pre Tax 401(k) Deferrals and/or Roth Basic Contributions of
the HCE Participant with the highest total dollar amount of Pre Tax 401(k)
Deferrals and/or Roth Basic Contributions contributed shall be reduced to the
extent necessary to cause the total dollar amount of his or her Pre Tax 401(k)
Deferrals and/or Roth Basic Contributions contributed to equal the lesser of the
dollar amount of excess contributions for all HCE Participants calculated
pursuant to subsection (a)(1) above or the dollar amount of Pre Tax 401(k)
Deferrals and/or Roth Basic Contributions of the HCE Participant with the next
highest total dollar amount of Pre Tax 401(k) Deferrals and/or Roth Basic
Contributions contributed.  This process shall be repeated until the total
dollar amount of reductions of such Pre Tax 401(k) Deferrals and/or Roth Basic
Contributions equals the total excess contributions calculated pursuant to
subsection (a)(1) above.
 
(3)           The amount of excess contributions to be distributed to an HCE
Participant pursuant to this Section 3.3.4 shall be equal to the total amount by
which his or her actual Pre Tax 401(k) Deferrals and/or Roth Basic Contributions
is reduced under subsection (a)(2) above, but reduced by the amount of any
excess deferrals previously distributed to the HCE Participant for the Plan Year
under Section 3.1.2.
 
(b)           Forfeiture of Related Company Match Contributions.  Any Company
Match Contributions allocated to the HCE Participant’s Company Match Account by
reason of any excess contributions distributed pursuant to this Section 3.3.4,
together with any income allocable thereto for the Plan Year to which the excess
contributions relate, shall be forfeited and applied to reduce the next
succeeding Matching Contribution to the Plan.
 
(c)           Incorporation By Reference.  The foregoing provisions of this
Section 3 are intended to satisfy the requirements of Section 401(k)(3) of the
Code and, to the extent not otherwise stated above, the provisions of
Section 401(k)(3) of the Code, Treasury Regulations § 1.401(k)-1(a)(iv) (to the
extent not inconsistent with amendments to the Code), and subsequent Internal
Revenue Service guidance under Section 401(k)(3) of the Code are incorporated
herein by reference.
 


 
-22-

--------------------------------------------------------------------------------

 




 
3.4           Payment of Elective Deferrals.  Subject to the foregoing
provisions of this Section 3, Sections 5.5, 10.3 and Section 11, the Employers
shall pay to the Trust Fund the amounts elected by Active Participants to be
contributed as Elective Deferrals.  Any Elective Deferrals to be contributed for
a payroll period in accordance with the preceding sentence shall be paid to the
Trust Fund as soon as administratively practicable thereafter, and in no event
later than the 15th business day of the month that next follows the month in
which such Compensation was paid.
 
SECTION 4
 
EMPLOYER CONTRIBUTIONS
 
4.1           Company Match Contributions.  Subject to the provisions of this
Section  4.1, Sections 5.5, 10.3 and Section 11, the Employers shall contribute
to the Trust Fund as Company Match Contributions amounts equal to the following:
4.1.1                      Basic Company Match Contributions.  The Employer will
make Company Match Contributions for each eligible Active Participant on a
payroll by payroll basis equal to 100% of the eligible Active Participant’s
Employee Pre-Tax Contributions and, effective as of January 1, 2008, Roth Basic
Contributions, for the pay period, but not to exceed 5% of the eligible Active
Participant’s Compensation for the pay period against which such contributions
are made.
4.1.2                      True-Up Company Match Contributions.  In addition to
the Company Match Contributions set forth in Section 4.1.1, the Employer will
make additional Company Match Contributions for the Plan Year, to be allocated
as of the last Valuation Date of the Plan Year to eligible Participants as an
adjustment to take into account any changes in Compensation or Participant
deferral elections which may have occurred during the Plan Year.  The amount of
the additional Company Match Contributions for each eligible Participant shall
be equal to the


 
-23-

--------------------------------------------------------------------------------

 


difference, if any, between (i) the Company Match Contributions allocated to the
eligible Participant pursuant to Section 4.1.1 for the Plan Year, and (ii) a
Matching Contribution equal to 100% of the eligible Participant’s Employee
Pre-Tax Contributions and/or, effective January 1, 2008, Roth Basic
Contributions for the Plan Year, but not to exceed 5% of the eligible
Participant’s Compensation for the Plan Year.  Notwithstanding the foregoing,
the only Compensation that shall be taken into account with respect to a
Participant for purposes of this additional Matching Contribution shall be
Compensation paid (or payable if deferred under Section 3) to the eligible
Participant for payroll periods for which he or she made Employee Pre-Tax
Contributions and/or, effective January 1, 2008, Roth Basic Contributions, to
the Plan or after which the Section 401(k) Ceiling took effect under the
Plan.  In order to be eligible for this additional Matching Contribution, a
Participant must be an Eligible Employee on the last Valuation Date of the Plan
Year, or his or her employment with the Employer must have been terminated
during the Plan Year due to Disability or death.
4.1.3                      Calculation Rules.  Only those Employee Pre-Tax
Contributions and Roth Basic Contributions that are made pursuant to
Sections 3.1 and 3.3 shall be taken into account in calculating the amount of
the Company Match Contributions (if any) to be made in respect of the
Participant’s Employee Pre-Tax Contributions and Roth Basic Contributions for
any payroll period.  In no event shall the amount of any Catch-Up Contributions
contributed to any Participant’s Employee Pre-Tax Catch-Up Account and/or Roth
Catch-Up Account, be taken into account in determining the amount of Company
Match Contributions to be made to the Trust Fund and/or allocated to his or her
Company Match Account.
4.1.4                      Limitations on HCE Participants.  For any Plan Year,
the Committee (in its discretion) may limit the Company Match Contributions to
be made on behalf of HCE Participants


 
-24-

--------------------------------------------------------------------------------

 


(as defined in Section 3.1.4) in such manner as may be necessary or appropriate
in order to assure that the limitation described in Section 4.1.5 will be
satisfied.
4.1.5                      Contribution Percentage Limitation.  In no event
shall the actual contribution percentage, determined in accordance with
Section 4.1.6 (the “ACP”), for the HCE Participants for a Plan Year exceed the
maximum ACP, as determined by reference to the ACP for the Non-HCE Participants
(as defined in Section 3.1.4), in accordance with the following table:
 
If the ACP for the Non-HCE Participants (“NHCEs’ ACP”) is:
Then the Maximum ACP for
the HCE Participants is
Less than 2%
2% to 8%
More than 8%
2.0 x NHCEs’ ACP
NHCEs’ ACP + 2%
1.25 x NHCEs’ ACP



4.1.6                      Actual Contribution Percentage.  The actual
contribution percentage for the HCE or Non-HCE Participants for a Plan Year
shall be calculated by computing the average of the percentages (calculated
separately for each HCE or Non-HCE Participant) (the “Contribution Rates”)
determined by dividing (a) the total of all Company Match Contributions made on
behalf of the Participant and credited to his or her Company Match Account for
the Plan Year, by (b) the Participant’s Testing Compensation (as defined in
Section 3.1.7) for the Plan Year.  The special testing and aggregation rules set
forth in Section 3.1.6 with respect to calculation of the Participants’ Deferral
Rates shall also apply to the calculation of their Contribution Rates.
4.1.7                      Potential Excess ACP.  In the event that (but for the
application of this Section 4.1.7) the Committee determines that the ACP for the
HCE Participants would exceed the maximum permitted under Section 4.1.5 for a
Plan Year (the “ACP Maximum”), then the Committee (in its discretion) may
reduce, in accordance with Section 4.1.4, the percentages or amounts of


 
-25-

--------------------------------------------------------------------------------

 


Company Match Contributions subsequently to be made on behalf of the HCE
Participants by such percentages or amounts as, and for as long as, the
Committee (in its discretion) may determine is necessary or appropriate in the
circumstances then prevailing.
4.1.8                      Actual Excess ACP.  In the event that the Committee
determines that the ACP for the HCE Participants exceeds the ACP Maximum for a
Plan Year, then the amount of any excess aggregate contributions (within the
meaning of Section 401(m)(6)(B) of the Code) contributed on behalf of any HCE
Participant shall be distributed, together with any income or loss allocable
thereto for the Plan Year to which the excess aggregate contributions relate, to
the HCE Participant before the close of the next following Plan Year.
(a)           Determination and Allocation of Excess Aggregate
Contributions.  The amount of excess aggregate contributions for HCE
Participants for the Plan Year shall be determined and allocated among HCE
Participants in the manner provided in Section 3.3.4 with respect to excess
contributions.
 
(b)           Determination of Allocable Income.  The income allocable to any
excess aggregate contributions for the Plan Year shall be determined in the
manner provided in Section 3.3.4 with respect to excess contributions.
 
(c)           Incorporation By Reference.  The foregoing provisions of this
Section 4.1 are intended to satisfy the requirements of Section 401(m) of the
Code and, to the extent not otherwise stated above, the provisions of
Section 401(m)(2) and (9) of the Code, Treasury Regulations §1.401(m) 1(b) (to
the extent not inconsistent with amendments to the Code), and subsequent
Internal Revenue Service guidance under Section 401(m)(2) and (9) of the Code
are incorporated herein by reference.
 
4.2           Non-Elective Contributions.  Subject to the provisions of
Sections 5.3 and Section 11, for any Plan Year each Employer shall also
contribute to the Trust Fund such amount (if any) as the Board of Directors (in
its discretion) may direct be contributed (a “Non-Elective Contribution”) on
behalf of those Participants who are eligible to share in the allocation of the
Non-Elective Contribution pursuant to Section 5.3.


 
-26-

--------------------------------------------------------------------------------

 




4.3           Timing.  Subject to the foregoing provisions of this Section 4,
Section 10.3 and Section 11, Employer Contributions shall be paid to the Trust
Fund within the time prescribed by law (including extensions) for filing the
Company’s federal income tax return for its taxable year that ends with or
within the Plan Year for which the Contributions are made.
4.4           Periodic Contributions.  Subject to the foregoing provisions of
this Section 4, Sections 5.4 and Section 11, any Employer Contributions to be
made for a Plan Year may be paid in installments from time to time during or
after the Plan Year for which they are made.  The Employers shall specify, as to
each Employer Contribution payment made to the Trust Fund, the Plan Year to
which the payment relates.  The Employers intend the Plan to be permanent, but
the Employers do not obligate themselves to make any Employer Contributions
under the Plan whatsoever.
4.5           Reinstatements.  The Employers shall also contribute to the Trust
Fund any amount necessary to reinstate a closed Account pursuant to Section 7.8.
4.6           Profits Not Required.  Each Employer shall make any contributions
otherwise required to be made for a Plan Year without regard to its current or
accumulated earnings or profits for the taxable year that ends with or within
the Plan Year for which the contributions are made.  Notwithstanding the
foregoing, the Plan is designed to qualify as a profit sharing plan under
Section 401(a) of the Code.
 
SECTION 5
 
ALLOCATION OF CONTRIBUTIONS AND INVESTMENTS
 
5.1           Elective Deferrals.  Except as provided in Sections 3.1.2 and
3.3.4, the Elective Deferrals made on behalf of an Active Participant for any
period shall be allocated to his or her Pre


 
-27-

--------------------------------------------------------------------------------

 


Tax 401(k) Deferrals Account, Roth Basic Account, Employee Pre-Tax Catch-Up
Account or Roth Catch-Up Account, as applicable, as of the Valuation Date that
coincides with or next follows the date on which such Elective Deferrals are
received by the Trustee.
5.2           Company Match Contributions.  Except as provided in Section 4.1.8,
the Company Match Contributions made on behalf of a Participant shall be
allocated to his or her Company Match Account as of the Valuation Date that
coincides with or next follows the date on which such Company Match
Contributions are received by the Trustee.
5.3           Non-Elective Contributions.  Any Non-Elective Contributions made
by an Employer for a Plan Year shall be allocated, as of the Valuation Date that
coincides with or next follows the date on which such Non-Elective Contributions
are received by the Trustee, to the Non-Elective Contributions Accounts of:
(a)           All Participants (as determined under Section 2) who are Eligible
Employees as of the last Valuation Date of the Plan Year for which the
Non-Elective Contributions were made; and
 
(b)           Those Participants who, during such Plan Year, ceased to be
Employees on account of death or Disability.
 
The portion of the Employer’s Non-Elective Contributions to be allocated to the
Non-Elective Contribution Account of each Participant who is eligible to share
in the allocation pursuant to the preceding sentence shall be determined by
multiplying the total amount of the Non-Elective Contributions by a fraction, of
which (1) the numerator is the total Compensation received by the Participant
while employed by the Employer during the Plan Year, and (2) the denominator is
the aggregate total Compensation of all such Participants eligible to share in
the allocation for such Plan Year.


 
-28-

--------------------------------------------------------------------------------

 




5.4           Investment.  Each Participant (or, if deceased, his or her
Beneficiary) shall elect, in such manner and at such times as the Committee (in
its discretion) shall specify, the percentages of all amounts allocated to his
or her Account that are to be invested in each of the Investment Funds.  A
Participant (or Beneficiary) may specify as to any Investment Fund any
percentage that is a whole multiple of 1%, provided that the total of the
percentages specified shall not exceed 100%.
5.4.1                      Changes.  The elections of a Participant (or
Beneficiary) concerning the investment of the amounts allocated to his or her
Account may be changed in accordance with such procedures as the Committee (in
its discretion) may designate from time to time.  The designated procedures may
include such rules and limitations (e.g., with respect to the timing and
frequency of elections) as the Committee may specify from time to time, but at
all times shall permit Participants (and Beneficiaries) to make investment
changes in a manner designed to permit the Plan to qualify as a 404(c) plan
(within the meaning of Section 404(c) of ERISA).
5.4.2                      Failure to Elect.  If a Participant (or Beneficiary)
fails to direct the manner in which the amounts allocated (or to be allocated)
to his or her Account are to be invested, such amounts shall be invested in the
Investment Fund designated by the Committee for such purpose.  Whenever the
Committee discontinues an Investment Fund and the Participant (or Beneficiary)
does not make a new election with respect to amounts allocated (or to be
allocated) to the discontinued Investment Fund, such amounts shall be invested
in the Investment Fund designated by the Committee for such purpose.
5.5           Limitations on Allocations. 
5.5.1                      Annual Addition Limitation.  Notwithstanding any
contrary Plan provision, in no event shall the Annual Addition to any
Participant’s Account for any Plan Year exceed the lesser


 
-29-

--------------------------------------------------------------------------------

 


of: (a) the Defined Contribution Dollar Limit, or (b) 100% of the Participant’s
Total Compensation for the Plan Year, except to the extent permitted under
Section 3.2 and Section 414(v) of the Code; provided, however, that clause (b)
above shall not apply to Annual Additions described in clauses (5) and (6) of
Section 5.5.2(c).
5.5.2                      Definitions.  For purposes of this Section 5.5, the
following definitions shall apply:
(a)           “Affiliate” means a corporation, trade or business which is,
together with any Employer, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of
Section 414(b), (c), (m) or (o) of the Code, as modified by Section 415(h) of
the Code), but only for the period during which such other entity is so
affiliated with any Employer.
 
(b)           “Aggregated Plan” means any defined contribution plan that is
aggregated with this Plan pursuant to Section 5.5.3.
 
(c)           “Annual Addition” means with respect to each Participant the sum
for a Plan Year of (1) the Participant’s Employee Pre-Tax Contributions and Roth
Basic Contributions to be credited to the Participant’s Employee Pre-Tax Account
or Roth Basic Account, as applicable; (2) the share of any Company Match
Contributions and/or Non-Elective Contributions to be credited to the
Participant’s Company Match Account and/or Non-Elective Contributions Account,
as applicable; (3) the share of all contributions made by all Employers and
Affiliates (including salary reduction contributions made pursuant to
Section 401(k) of the Code) and any forfeitures to be credited to the
Participant’s account under any Aggregated Plan; (4) any after-tax employee
contributions made by the Participant for the Plan Year under any Aggregated
Plan; (5) any amount allocated to the Participant’s individual medical account
(within the meaning of Section 415(l) of the Code) under a defined benefit plan
maintained by an Employer or Affiliate; and (6) any amount attributable to
post-retirement medical benefits that is allocated pursuant to Section 419A of
the Code to the Participant’s separate account under a welfare benefits fund
(within the meaning of Section 419(e) of the Code) maintained by an Employer or
Affiliate.
 
(d)           “Defined Contribution Dollar Limit” means the dollar limit
prescribed in Section 415(c)(1)(A) of the Code, as adjusted in accordance with
Section 415(d) of the Code (e.g., $46,000 for 2008 and $49,000 for 2009).
 
(e)           “Total Compensation” means:
 
(1)           Compensation calculated by the Committee in a manner that
satisfies the applicable requirements of Section 415(c)(3) of the Code and
Treasury Regulations
 


 
-30-

--------------------------------------------------------------------------------

 


§1.415-2(d); provided, that if not otherwise specified by the Committee, Total
Compensation means the amount of an Employee’s:
 
(A)           Wages (within the meaning of Section 3401(a) of the Code) and all
other payments of compensation which an Employer or Affiliate is required to
report in Box 1 (“wages, tips, other compensation”) of IRS Form W-2 (or its
successor), determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the agricultural labor exception).  Total
Compensation shall also include:
 
(I)           regular compensation for services during the Employee’s regular
working hours, or compensation for services outside the Employee’s regular
working hours (such as overtime or shift differentials), commissions, bonuses or
other similar payments paid to an Employee who has incurred a severance from
employment (as defined in Treasury Regulations §1.415(a)-1(f)(5)); provided that
such amounts are paid by the later of 2½ months after the Employee’s severance
from employment with the Employer or the end of the Limitation Year that
includes the Employee’s severance from employment with the Employer;


(II)           amounts described in (e)(1)(A) and (e)(1)(A)(I) above that are
includible in the Employee’s income as a result of the application of Section
409A of the Code and the Treasury Regulations thereunder;


(III)           elective deferrals (within the meaning of Section 402(g)(3) of
the Code) and any other amounts that are (i) contributed by any Employer or
Affiliate at his or her election, and (ii) not includible in his or her gross
income under Section 125, 132(f)(4), 402(e)(3), 402(h), 408(p) or 457 of the
Code;


(IV)           amounts earned but not paid during the Limitation Year solely
because of the timing of pay periods and pay dates within the meaning of
Treasury Regulations § 1.415(c)-2(e)(2).


(V)           compensation paid to an individual who is permanently and totally
disabled (as defined in Code Section 22(e)(3)); provided that all individuals
who become so disabled shall receive compensation for a period of 6 months;


(VI)           payments to an individual who does not currently perform services
for the Employer by reason of qualified military service (as defined in Section
414(u) of the Code, to the extent the payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service;


(B)           Total Compensation shall not include the following:
 


 
-31-

--------------------------------------------------------------------------------

 




 
(I)           Employer contributions (other than elective contributions
described in Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b) of the
Code) made by the Employer to a plan of deferred compensation (including a
simplified employee pension described in Section 408(k) of the Code or a simple
retirement account described in Section 408(p) of the Code, and whether or not
qualified) to the extent that the contributions are not includible in the gross
income of the Employee for the taxable year in which contributed;


(II)           any distributions from a plan of deferred compensation (whether
or not qualified), regardless of whether such amounts are includible in the
gross income of the Employee when distributed;


(III)           amounts realized from the exercise of a nonstatutory option
(which is an option other than a statutory option as defined in Treasury
Regulations § 1.421-1(b)), or when restricted stock or other property held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;


(IV)           amounts realized from the sale, exchange or other disposition of
stock acquired under a statutory stock option (as defined in Treasury
Regulations § 1.421-1(b));


(V)           other amounts that receive special tax benefits, such as premiums
for group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts that are described in Section 125 of the Code); or


(VI)           severance payments or payments in lieu of notice of severance
from employment paid after severance from employment.


(C)           Except as provided in Paragraph (e)(1)(A)(I) above, Total
Compensation shall include only those amounts that are actually paid or made
available to the Employee during the Plan Year.
 
(D)           The annual Total Compensation of each Employee that is taken into
account under the Plan for a Plan Year shall not exceed the Compensation Limit
for that year.
 
(E)           The determination of the amount of Total Compensation for an
Employee shall be made by the Employer (or its authorized designee) that employs
the Employee, in accordance with the records of the Employer(s), and shall be
binding and conclusive.
 
5.5.3                      Other Defined Contribution Plans.  All defined
contribution plans (terminated or not) maintained by any Employer or Affiliate
shall be aggregated with this Plan, and all plans so


 
-32-

--------------------------------------------------------------------------------

 


aggregated shall be considered as one plan in applying the limitations of this
Section 5.5, provided that the special limitation applicable to employee stock
ownership plans under Section 415(c)(6) of the Code shall be taken into account
with respect to a Participant who participates in any such plan.
5.5.4                      Limitation Year.  For purposes of applying the
limitations of Section 415 of the Code, the limitation year shall be the Plan
Year.
 
SECTION 6
 
PARTICIPANT ACCOUNTS AND INVESTMENT FUNDS
 
6.1           Participant Accounts.  At the direction of the Committee, there
shall be established and maintained for each Participant within his or her
Account, the following subaccounts, as appropriate:
(a)           An Employee Pre-Tax Account, to which shall be credited all
Employee Pre-Tax Contributions paid to the Trust Fund at his or her election
under Section 3;
 
(b)           A Roth Basic Account, to which shall be credited all Roth Basic
Contributions paid to the Trust Fund at his or her election under Section 3;
 
(c)           An Employee Pre-Tax Catch-Up Account, to which shall be credited
all Employee Pre-Tax Catch-Up Contributions paid to the Trust Fund at his or her
election under Section 3;
 
(d)           A Roth Catch-Up Account, to which shall be credited all Roth
Catch-Up Contributions paid to the Trust Fund at his or her election under
Section 3;
 
(e)           A Company Match Account, to which shall be credited all Company
Match Contributions paid to the Trust Fund on his or her behalf under Section 4;
 
(f)           A Non-Elective Contribution Account, to which shall be credited
all Non-Elective Contributions paid to the Trust Fund on his or her behalf under
Section 4;
 
(g)           A Rollover Contributions Account, to which shall be credited all
pre-tax transfers made to the Trust Fund by or on behalf of the Participant
under Section 10.5.2;
 
(h)           A Roth Rollover Account, to which shall be credited all transfers
made to the Trust Fund by or on behalf of the Participant under Section 10.5.3;
 


 
-33-

--------------------------------------------------------------------------------

 




 
(i)           A Genenflex Account, which shall continue to hold any Prior Excess
Flex Credit Contributions (as defined in Section 1.1.4); and
 
(j)           Such other Account(s) as the Committee shall deem necessary or
appropriate, from time to time.
 
Each Participant’s Account also shall reflect the total value of its
proportionate interest in each of the Investment Funds as of each Valuation
Date.  The maintenance of a separate Account for each Participant shall not be
deemed to segregate for the Participant, nor to give the Participant any
ownership interest in, any specific assets of the Trust Fund.
6.2           Trust Fund Assets.  The Trust Fund shall consist of the
Participants’ Elective Deferrals, Company Match Contributions, Non-Elective
Contributions, Prior Excess Flex Credit Contributions (as defined in
Section 1.1.4), Rollover Contributions or Roth Rollover Contributions, or other
transfers made pursuant to Section 10.5, all investments and reinvestments made
therewith, and all earnings and gains (less any losses) thereon.  The Trustee
shall hold and administer all assets of the Trust Fund in the Investment Funds,
and each Participant and his or her Account shall have only an undivided
interest in any of the Investment Funds.
6.3           Investment Funds. 
6.3.1                      General.  The Trustee shall establish three or more
Investment Funds which shall be maintained for the purpose of investing such
portions of Participants’ Accounts as are properly allocable to each such Fund
pursuant to Section 5.4.  At least three of the Investment Funds shall (a) be
diversified, (b) have materially different risk and return characteristics, and
(c) be designed to satisfy the broad range of investment alternatives
requirement of 29 C.F.R. § 2550.404c 1(b)(3), all in a manner designed to permit
the Plan to qualify as a 404(c) plan (within the meaning of Section 404(c) of
ERISA).


 
-34-

--------------------------------------------------------------------------------

 




6.3.2                      Investment Media.  Except to the extent that such
investment responsibility has been transferred to the Trustee or an Investment
Manager in accordance with Section 9.6, the Committee (in its discretion) shall
direct the Trustee to invest each Investment Fund in units, shares or other
interests in one or more common, pooled, collective or other investment media
that are (a) designated by the Committee, and (a) either (1) maintained by any
person described in Section 3(38)(B) of ERISA or an affiliate of such person, or
(2) registered under the Investment Company Act of 1940, as amended.
6.3.3                      Changes.  The Committee may from time to time change
the number, identity or composition of the Investment Funds made available under
this Section 6.3.  Except to the extent that such investment responsibility has
been transferred to the Trustee or an Investment Manager in accordance with
Section 9.6, the Committee also may select different investment media for the
investment of any Investment Fund.
6.3.4                      Reinvestments and Cash.  All interest, dividends or
other income realized from the investments of any of the Investment Funds shall
be reinvested in the Investment Fund that realized such income.  Temporary cash
balances arising in any of the Investment Funds shall be invested in a manner
that produces a reasonable rate of return and is consistent with the liquidity
needs of the Fund.
6.3.5                      Company Stock Fund.  Notwithstanding the foregoing
provisions of this Section 6.3, one of the Investment Funds shall be a Company
Stock Fund.
6.3.6                      Limitation on Investment in Company Stock
Fund.  Notwithstanding anything in the Plan to the contrary, the following
restrictions on investment in the Company Stock Fund shall apply:


 
-35-

--------------------------------------------------------------------------------

 




(a)           Investment of future contributions (Elective Deferrals, Employer
Contributions, Rollover Contributions and Roth Rollover Contributions) in the
Company Stock Fund shall be limited to 30% of new money invested;
 
(b)           Exchanges of existing assets into the Company Stock Fund will be
limited to 30% of the Participant’s total Plan Account at the time of the
exchange; and
 
(c)           Existing investments in the Company Stock Fund may be sold at any
time (subject to any applicable trading restrictions) but once sold,
reinvestment in the Company Stock Fund is limited to the above restrictions.
 
6.4           Valuation of Participants’ Accounts.  The Trustee shall determine
the fair market values of the assets of the Investment Funds, and the Committee
shall determine the fair market value of each Participant’s Account, as of each
Valuation Date.  In making such determinations and in crediting net earnings and
gains (or losses) in the Investment Funds to the Participants’ Accounts, the
Committee (in its discretion) may employ, and may direct the Trustee to employ,
such accounting methods as the Committee (in its discretion) deems appropriate
in order fairly to reflect the fair market values of the Investment Funds and
each Participant’s Account.  For this purpose the Trustee and the Committee (as
appropriate) may rely upon information provided by the Committee, the Trustee or
other persons believed by the Trustee or the Committee to be competent.  The
value of the interest of any Participant’s Account in the Company Stock Fund may
be measured in units (rather than shares of Company Stock) in such manner as the
Committee (in its discretion) shall specify.
6.5           Valuation of Shares.  For all purposes of the Plan, the Trustee
shall determine the fair market value of a share of Company Stock, which, as of
any date, shall be (except as set forth below) the closing price of the Company
Stock on the New York Stock Exchange on that date, as published in The Wall
Street Journal or, if no report is available for that date, on the next
preceding date for which a report is available, except that in the case of a
transaction involving the purchase or sale of


 
-36-

--------------------------------------------------------------------------------

 


share(s) of Company Stock, the fair market value of any share of Company Stock
shall be the purchase or sale price of such share on the New York Stock
Exchange.
6.6           Statements of Account.  Each Participant, Beneficiary or Alternate
Payee shall be furnished with periodic statements reflecting his or her interest
in the Plan at least once each calendar quarter.  Within sixty (60) days of
receipt of any such statement, each such individual must notify the Committee
(or its designee) of any error in the statement and provide any documents and/or
information as the Committee (or its designee) may require.
6.7           Vesting of Participants’ Accounts.  Each Participant shall at all
times be 100% vested in his or her Account under the Plan.
6.8           Forfeitures.  Any amounts attributable to forfeitures transferred
pursuant to the merger of another tax qualified plan with this Plan, and any
other amounts to be treated as forfeitures under the Plan, shall be applied, at
the Committee’s election and in its discretion, to: (a) reduce the Employer’s
obligation to make Company Match Contributions; (b) reduce the Employer’s
obligation to make Non-Elective Contributions; (c) fund any other Employer
contributions (e.g., Qualified Non-Elective Contributions) determined by the
Committee to be necessary or appropriate; and/or (d) pay administrative expenses
under the Plan in accordance with Section 9.9.
 
SECTION 7
 
DISTRIBUTIONS
 
7.1           Events Permitting Distribution.  Subject to Section 7.3, the
balance credited to a Participant’s Account shall become distributable only in
the following circumstances:
(a)           Upon the Participant’s severance from employment with all
Employers and Affiliates at or after Normal Retirement Age, on account of
Disability or death, or for any other reason;
 


 
-37-

--------------------------------------------------------------------------------

 




 
(b)           If the Participant is a 5-percent owner within the meaning of
Section 416(i)(1)(B) of the Code (a “5-Percent Owner”), at any time during (and
no later than) the April 1 that next follows the calendar year in which the
Participant attains age 70½;
 
(c)           Upon the Committee’s approval of the Participant’s application for
a withdrawal from his or her Account, but only to the limited extent provided in
Section 8;
 
(d)           In accordance with and to the limited extent provided in
Sections 3.1.2, 3.3.4 or 4.1.8; or
 
(e)           Upon the creation or recognition of an Alternate Payee’s right to
all or a portion of a Participant’s Account under a domestic relations order
which the Committee determines is a QDRO (as defined in Section 8.7), but only
as to the portion of the Participant’s Account that the QDRO states is payable
to the Alternate Payee.
 
For purposes of determining whether a Participant has met the foregoing
requirements, if a Participant experiences a change in employment status to that
of a Leased Employee (as defined in Section 1.30) and he or she continues to
work for the Employer or any Affiliate, such change will not be treated as a
severance from employment with all Employers and Affiliates for purposes of
receiving a distribution under the Plan.
7.2           Times for Distribution. 
7.2.1                      General Rule.  Subject to the consent requirements of
Section 7.3 and except as provided in Section 8.7 (relating to QDROs),
distributions from a Participant’s Account shall normally be made or commenced
as soon as practicable after the Valuation Date that coincides with or next
follows the later of (a) the date on which the event permitting the distribution
occurs, or (b) the date on which any consent required under Section 7.3 is
granted in such manner and within such advance notice period as the Committee
(in its discretion) shall specify.
7.2.2                      Distribution Deadline.  Subject to all other
provisions of this Section 7, all distributions not made sooner pursuant to the
first sentence of Section 7.2.1 shall be made no later than sixty (60) days
after the end of the Plan Year in which a distribution event described in


 
-38-

--------------------------------------------------------------------------------

 


Section 7.1(a) occurs with respect to the Participant, or the Participant
attains Normal Retirement Age (whichever is later), subject also to the
following:
(a)           A Participant’s failure to consent to a distribution (if such
consent is required under Section 7.3) shall be deemed to be an election to
defer distribution of his or her Account; provided, however, that the
Participant’s Account shall be distributed no later than his or her Deadline
Date (as defined in Section 7.2.3).
 
(b)           If the amount of the distribution or the location of the
Participant or his or her Beneficiary (after a reasonable search) cannot be
ascertained by the deadline described above, distribution shall be made no later
than sixty (60) days after the earliest date on which the amount or location (as
appropriate) is ascertained, subject to the other provisions of this Section 7.
 
(c)           Distributions permitted by reason of the Participant’s death shall
be made within five (5) years after his or her death.
 
7.2.3                      For purposes of applying this Section 7.2, “Deadline
Date” means:
(a)           With respect to a Participant who is a 5-Percent Owner (as defined
in Section 7.1(b)), the April 1 that next follows the calendar year in which the
Participant attains age 70½.
 
(b)           With respect to a Participant who is not a 5-Percent Owner, the
April 1 that next follows the later of (i) the calendar year in which the
Participant attains age 70½, or (ii) the calendar year in which the Participant
incurs a severance from employment with all Employers and Affiliates.
 
7.2.4                      Age 70½ Rule for 5-Percent Owners.  If the Account of
a Participant who continues in employment after attaining Normal Retirement Age
becomes distributable pursuant to Section 7.1(b), the Account shall be
distributed no later than the Deadline Date, and any subsequent allocations to
the Account shall be distributed by the April 1 that next follows the Plan Year
to which those allocations pertain.
7.3           Consent Requirement and Immediate Distributions. 
7.3.1                      Consent Required Over Threshold Amount.  If the
balance credited to a Participant’s Account exceeds $1,000 (the “Threshold
Amount”) as of the Valuation Date that next precedes the date of distribution
from the Account, then no portion of the Participant’s Account shall


 
-39-

--------------------------------------------------------------------------------

 


be distributed to the Participant until he or she attains age 62, unless the
Participant (or, if deceased, his or her Beneficiary) has consented to an
earlier distribution in such manner and within such advance notice period as the
Committee (in its discretion) shall specify.
7.3.2                      Immediate Distributions of Small Accounts
Permitted.  Notwithstanding any contrary Plan provision, if the balance credited
to a Participant’s Account does not exceed the Threshold Amount (as defined in
Section 7.3.1) as of the Valuation Date that next precedes the date of
distribution from the Account, and if the Participant does not elect to have
such distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with this Section 7, then the distribution shall be paid in a single
lump sum as soon as administratively practicable in accordance with the
procedures prescribed by the Committee.
7.4           Form of Distribution. 
7.4.1                      Cash.  With respect to any portion of a Participant’s
Account as is not invested in the Company Stock Fund, any distribution from such
portion of the Account shall be made in the form of a single lump sum payment of
cash (or its equivalent), such amount to be equal to the balance credited to
such portion of the Account as of the relevant Valuation Date.
7.4.2                      Company Stock.  Any distribution from such portion of
a Participant’s Account as is invested in the Company Stock Fund as of the
Valuation Date shall be made in the form of a single lump sum payment, as
elected by the distributee, in –
(a)           Such whole number of shares of Company Stock as is equivalent to
the full value of the units of the Company Stock Fund then credited to such
portion of the Account, with fractional shares paid in cash;
 
(b)           Cash (or its equivalent) equal to the full value of the units of
the Company Stock Fund then credited to such portion of the Account; or
 


 
-40-

--------------------------------------------------------------------------------

 




 
(c)           A combination of both.
 
7.4.3                      In-Kind Rollover to Fidelity IRA.  Notwithstanding
the provisions of Sections 7.4.1 and 7.4.2 above, a Participant may elect that a
distribution be made in-kind, provided that (a) the distribution consists of
marketable securities (as defined in Section 731(c)(2) of the Code), (b) the
distribution will be in the form of a Direct Rollover to a Fidelity Investments®
individual retirement account (“IRA”), and (c) the Direct Rollover is acceptable
to Fidelity Investments®.
7.4.4                      No Annuities.  In no event shall any distribution
from a Participant’s Account be made in the form of a life annuity.
7.4.5                      Direct Rollovers.  Notwithstanding any contrary Plan
provision:
(a)           General Rule.  If the Distributee of an Eligible Rollover
Distribution (1) elects to have at least $500 of the Eligible Rollover
Distribution or, if less, the entire Eligible Rollover Distribution, paid
directly to an Eligible Retirement Plan, and (2) specifies the Eligible
Retirement Plan to which the Eligible Rollover Distribution is to be paid in
such manner and within such advance notice period as the Committee (in its
discretion) may specify, then the Eligible Rollover Distribution (or elected
portion thereof) shall be paid to that Eligible Retirement Plan in a Direct
Rollover, in accordance with and subject to the conditions and limitations of
Section 401(a)(31) and related provisions of the Code; and
 
(b)           Definitions.
 
(1)           “Direct Rollover” means an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan for the benefit of a Distributee.
 
(2)           “Distributee” means a Participant, the surviving spouse of a
deceased Participant, an Alternate Payee (if the spouse or former spouse of a
Participant under a QDRO (as defined in Section 8.7)), or a Beneficiary who is
not the surviving spouse of a deceased Participant.
 
(3)           “Eligible Retirement Plan” means:
 
(A)           with respect to a Distributee (other than a Distributee who is a
Beneficiary who is not a surviving spouse of a deceased Participant), (i) an
individual retirement account described in Section 408(a) of the Code, (ii) an
individual retirement annuity described in Section 408(b) of the Code (other
than an endowment contract) (an “IRA”), (iii) a
 


 
-41-

--------------------------------------------------------------------------------

 


qualified plan described in Section 401(a) of the Code, which has agreed to
accept the Distributee’s Eligible Rollover Distribution, (iv) an annuity plan
described in Section 403(a) of the Code, (v) an annuity contract described in
Section 403(b) of the Code, (vi) an eligible plan under Section 457(b) of the
Code maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan, and
(vii) a Roth IRA described in Section 408A of the code, subject to the
restrictions of Section 408A(c)(3)(B) for tax years beginning prior to
January 1, 2010;
 
(B)           with respect to a Distributee who is a Beneficiary who is not a
surviving spouse of a deceased Participant, (i) an individual retirement account
described in Section 408(a) of the Code, or (ii) an individual retirement
annuity (other than an endowment contract) described in Section 408(b) of the
Code); and
 
(C)           with respect to distributions from a Participant’s Roth Basic
Account, Roth Catch-Up Account and/or Roth Rollover Account, (i) another
designated Roth account under an applicable retirement plan described in Section
402A(3)(1) of the Code, or (ii) a Roth IRA described in Section 408A of the
Code.
 
(4)           “Eligible Rollover Distribution” means a distribution of any
portion of the balance credited to the Account of a Participant and which is
not:
 
(A)           One of a series of substantially equal periodic payments made over
(A) a specified period of ten years or more, or (B) the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary;
 
(B)           Any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code;
 
(C)           Any hardship distribution described in Section 410(k)(2)(B)(i)(IV)
of the Code; and
 
(D)           The portion of any distribution that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to Company Stock), other than any amounts that are
distributions from a Participant’s Roth Basic Account, Roth Catch-Up Account
and/or Roth Rollover Account.
 
(c)           Notice.  Such Distribution may commence less than 30 days after
the notice required under Treasury Regulations § 1.411(a)-11(c) is given to the
Distributee, provided that (1) the Distributee is clearly informed that he or
she has a right to consider, for a period of at least 30 days after receiving
the notice, a decision on whether to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Distributee, after receiving the
notice, affirmatively elects a distribution.
 


 
-42-

--------------------------------------------------------------------------------

 




 
7.5           Company Stock Restrictions.  Any Participant or other prospective
Distributee who is to receive a distribution of Company Stock may be required to
execute an appropriate stock transfer agreement, implementing and evidencing
such restrictions on transferability as may be imposed by applicable federal and
state securities laws, prior to receiving a distribution of the Company
Stock.  Any shares of Company Stock held or distributed by the Trustee may
include such legend restrictions on transferability as the Company may
reasonably require in order to assure compliance with applicable federal and
state securities laws.
7.6           Beneficiary Designations.  Each Participant may designate one or
more Beneficiaries in such manner as the Committee (in its discretion) shall
specify.  No such designation shall become effective until its receipt by the
Company (as the Committee’s delegate under Section 9.4(v)) in the manner
specified.
7.6.1                      Spousal Consent.  If a Participant designates any
person other than his or her spouse as a primary Beneficiary, the designation
shall be ineffective unless the Participant’s spouse consents to the
designation.  Any spousal consent required under this Section 7.6.1 shall be
void unless it (a) is set forth in writing, (b) acknowledges the effect of the
Participant’s designation of another person as his or her Beneficiary under the
Plan, and (c) is signed by the spouse and witnessed by an authorized agent of
the Committee or a notary public.  Notwithstanding the foregoing, if the
Participant establishes to the satisfaction of the Committee that written
spousal consent may not be obtained because there is no spouse or the spouse
cannot be located, or because of other circumstances specified under
Section 417(a)(2) of the Code, his or her designation shall be effective without
spousal consent.  Any spousal consent required under this Section 7.6.1 shall be
irrevocable and valid only with respect to the spouse who signs the consent.  A
Participant may


 
-43-

--------------------------------------------------------------------------------

 


revoke his or her Beneficiary designation at any time, regardless of his or her
spouse’s previous consent to the revoked designation, and any such revoked
designation shall be void.
7.6.2                      Changes and Failed Designations.  A Participant may
designate different Beneficiaries (or revoke a prior Beneficiary designation) at
any time by making a new designation (or a revocation of a prior designation) in
such manner as the Committee (in its discretion) shall specify.  No such
designation shall become effective until its receipt by the Company (as the
Committee’s delegate under Section 9.4(v)) in the manner specified, and the last
effective designation received by the Company shall supersede all prior
designations.  If a Participant dies without having effectively designated a
Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
Account shall be payable to his or her surviving spouse to whom the Participant
was legally married as of the date of the Participant’s death.  If the
Participant is not survived by a spouse, the Participant’s Account shall be paid
to his or her estate, or in accordance with applicable law.
7.7           Payments to Minors or Incompetents.  If any individual to whom a
benefit is payable under the Plan is a minor, or if the Committee (in its
discretion) determines that any individual to whom a benefit is payable under
the Plan is physically or mentally incompetent to receive such payment or to
give a valid release therefore, payment shall be made to the guardian, committee
or other representative of the estate of such individual which has been duly
appointed by a court of competent jurisdiction.  If no guardian, committee or
other representative has been appointed, payment:
(a)           May be made to any person as custodian for the minor or
incompetent under the California Uniform Transfers to Minors Act (or comparable
law of another state), or
 


 
-44-

--------------------------------------------------------------------------------

 




 
(b)           May be made to or applied to or for the benefit of the minor or
incompetent, his or her spouse, children or other dependents, the institution or
persons maintaining him or her, or any of them, in such proportions as the
Committee (in its discretion) from time to time shall determine.
 
(c)           The release of the person or institution receiving the payment
shall be a valid and complete discharge of any liability of the Plan with
respect to any benefit so paid.
 
7.8           Undistributable Accounts.  Each Participant and (in the event of
death) his or her Beneficiary shall keep the Committee advised of his or her
current address.  If the Committee is unable to locate the Participant or
Beneficiary to whom a Participant’s Account is payable under this Section 7,
(a) the Participant’s Account may be closed after 24 months have passed since
the date the Account first became distributable to such Participant or
Beneficiary, and (b) the balance credited to any Account so closed shall be
credited as an offset against future Employer Contribution payments.  If the
Participant or Beneficiary whose Account were closed under the preceding
sentence subsequently files a claim for distribution of his or her Account, and
if the Committee (in its discretion) determines that such claim is valid, then
the balance previously removed upon closure of the Account shall be restored to
the Account by means of a special contribution which shall be made to the Trust
Fund by the Employers.
 
SECTION 8
 
WITHDRAWALS, LOANS AND DOMESTIC RELATIONS ORDERS
 
8.1           General Rules.  In accordance with Sections 8.2 and 8.3, a
Participant who is an Employee may request a withdrawal from his or her Account
in cash (or its equivalent).  Any application for a withdrawal shall be
submitted, in such manner and within such advance notice period as the Committee
(in its discretion) may specify from time to time.  Except as otherwise


 
-45-

--------------------------------------------------------------------------------

 


specified below, any amount withdrawn under this Section 8 shall be deducted
from the Participant’s Account in such order as may be determined by the
Committee from time to time.
8.2           Hardship Withdrawal.  The Committee shall authorize a withdrawal
(a “Hardship Withdrawal”) under this Section 8.2 if the Participant provides
evidence that is sufficient to enable the Committee to determine that the
Hardship Withdrawal is in connection with a Financial Hardship, and is subject
to the following rules:
8.2.1                      General Rules.
(a)           Subject to the provisions of this Section 8.2, a Participant may
make a Hardship Withdrawal under this Section 8.2 no more frequently than once
in any calendar year.
 
(b)           No Hardship Withdrawal shall be granted under this Section 8.2
unless the Participant has elected to receive all distributions, withdrawals and
loans available under this Plan and all other qualified plans maintained by the
Employers and Affiliates.
 
(c)           The amount available to a Participant for a Hardship Withdrawal
shall not exceed the amount that the Committee (in its discretion) determines is
necessary to satisfy the Participant’s Financial Hardship (net of income taxes
or penalty taxes reasonably anticipated to result from the Hardship Withdrawal).
 
(d)           Notwithstanding paragraph (c) above, the maximum amount that may
be withdrawn from a Participant’s Elective Deferrals Accounts and Genenflex
Account for this purpose shall be equal to the excess of (1) the sum of all
Elective Deferrals and Prior Excess Flex Credit Contributions (as defined in
Section 1.1.4) allocated to the Participant’s applicable Elective Deferrals
Accounts and/or Genenflex Account (as applicable) on the date of the withdrawal
plus the amount of any earnings credited to his or her Employee Pre-Tax Account
as of December 31, 1988, over (2) the sum of all amounts previously withdrawn or
distributed from the Participant’s Elective Deferrals Accounts and Genenflex
Account.
 
(e)           Any amount withdrawn under this Section 8.2 shall be funded from
the Investment Funds in which the Participant’s Account is invested in such
order or allocation among such Investment Funds as is determined under such
rules as may be established by the Committee from time to time.
 
8.2.2                      Financial Hardship.  For purposes of applying this
Section 8.2, a “Financial Hardship” means and shall be deemed to exist only on
account of one or more of the following:


 
-46-

--------------------------------------------------------------------------------

 




(a)           Expenses incurred or necessary for medical care for the
Participant, his or her spouse, dependents (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code) or,
effective as of January 1, 2009, for the Participant’s Primary Beneficiary
(defined below), that would be deductible under Section 213(d) of the Code
(determined without regard to whether the expenses exceed 7½% of adjusted gross
income);
 
(b)           Costs (excluding mortgage payments) relating to the purchase of a
principal residence for the Participant;
 
(c)           Payment of tuition, related educational fees and room and board
expenses, for up to the next 12 months of post-secondary education for the
Participant, his or her Spouse, children or dependents (as defined in
Section 152 of the Code, without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B) of the Code) or, effective as of January 1, 2009, the Participant’s
Primary Beneficiary;
 
(d)           Payments necessary to prevent the eviction of the Participant from
his or her principal residence or foreclosure on the mortgage or deed of trust
on that principal residence;
 
(e)           Payments for burial or funeral expenses for the Participant’s
deceased parent, Spouse, children or dependents (as defined in Section 152 of
the Code, without regard to Section 152(d)(1)(B) of the Code) or, effective as
of January 1, 2009, the Participant’s Primary Beneficiary; or
 
(f)           Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income).
 
For purposes of this Section, a Participant’s “Primary Beneficiary” means the
individual(s) who is named and designated by the Participant as the
Participant’s Beneficiary in accordance with Section 7.6 and who has an
unconditional right to all or a portion of the Participant’s Account balance
upon the Participant’s death.


8.2.3                      Mandatory Suspension and Contribution
Limitations.  If determined by the Committee to be necessary or appropriate in
order to preserve the tax-qualification of the Plan, no Hardship Withdrawal
shall be made under this Section 8.2 unless the Participant irrevocably agrees
in his or her Hardship Withdrawal application, evidenced in such manner as the
Committee (in its discretion) may specify, that the Participant shall not make
contributions to, compensation deferrals under or payments in connection with
the exercise of any rights granted under this Plan or any other qualified plan
or any nonqualified stock option, stock purchase, deferred compensation or
similar


 
-47-

--------------------------------------------------------------------------------

 


plan (but not any health or welfare plan) maintained by any Employer or
Affiliate for a period of six (6) months following receipt of the Hardship
Withdrawal.  The Participant may elect to resume his or her active participation
in the Plan as of any Entry Date following the end of the suspension period
described above, provided that he or she elects to become an Active Participant
in accordance with Section 2.3.1.
8.3           Age 59½ Withdrawal.  At any time after a Participant attains age
59½, the Participant (subject to other applicable provisions of the Plan) may
request a withdrawal from his or her Account in any amount, up to the value of
his or her Account.
8.4           Withdrawal From Company Match Account at Normal Retirement Age. 
At any time after a Participant attains Normal Retirement Age, the Participant
(subject to other applicable provisions of the Plan) may request a withdrawal
from his or her Company Match Account in any amount, up to the value of his or
her Company Match Account.
8.5           Withdrawal From Rollover Contributions Accounts.  At any time, a
Participant (subject to other applicable provisions of the Plan) may request a
withdrawal from his or her Rollover Contributions Account or Roth Rollover
Account in any amount, up to the value of such Account(s).
8.6           Loans to Participants. 
8.6.1                      General Loan Rules.  A Participant who is an Employee
may, upon application to such person, in such manner and within such advance
notice period as the Committee (in its discretion) shall specify, obtain a loan
from the portion of the Trust Fund allocated to the Participant’s Account in
accordance with the provisions of this Section 8.6.  Loans shall be available to
all Participants who are Employees, and to parties in interest (within the
meaning of Section 3(14)


 
-48-

--------------------------------------------------------------------------------

 


of ERISA) with respect to the Plan who are non-Employee Participants or
Beneficiaries of deceased Participants, on a reasonably equivalent basis.
(a)           Amount.  The amount of the loan shall be neither less than $1,000
nor more than the excess of (1) 50% of the Participant’s Available Balance (as
defined below), determined as of the Valuation Date that occurs on the date the
loan is processed, over (2) the sum of the outstanding balances (including both
principal and accrued interest) on all prior outstanding loans to the
Participant under this Plan.
 
(b)           “Available Balance” means the total balance credited to the
Participant’s Account as of the applicable date.
 
(c)           Additional Limits.  The amount borrowed under this Section 8.6
shall not cause the sum of (i) the amount of the loan, plus (ii) the aggregate
outstanding balance (including both principal and accrued interest) on all prior
loans to the Participant under this Plan or any other qualified plan maintained
by any Employer or Affiliate (an “Other Plan”), to exceed an amount equal to
$50,000, reduced by the excess (if any) of (1) the highest aggregate outstanding
balance on all loans under this Plan and all Other Plans during the one-year
period ending on the day before the date the loan is to be made, over (2) the
aggregate outstanding balance on all such loans on the date the loan is made.
 
(d)           Maximum Number of Loans.  No Participant shall be permitted to
borrow under this Section 8.6 if the borrowing would result in his or her having
more than three (3) loans outstanding.
 
(e)           Twelve Months Required Between Loans.  Notwithstanding the
foregoing, no additional loan may be made to a Participant under this
Section 8.6 until at least 12 months after the next earliest loan was made.
 
(f)           Unpaid Leave of Absence.  If a Participant is granted an unpaid
Leave of Absence and remains an Employee, he or she may elect to have his or her
loan payments be suspended for the lesser of the duration of the approved Leave
of Absence or one year.  If the Participant’s loan payments are so suspended and
he or she returns to active employment with an Employer or Affiliate, the
Committee shall recompute the monthly loan payment amount and the recomputed
amount shall be payable for the balance of the original term of the loan in
accordance with this Section 8.6.  If the Participant fails to return to active
employment with an Employer or Affiliate or terminates his or her employment
with all Employers and Affiliates, the provisions of Sections 8.6.2(e)(2),
8.6.2(g), 8.6.2(h), 8.6.2(i), 8.6.3 and 8.6.4 shall apply; provided, however,
that the Committee shall recompute the monthly loan payment amount and the
recomputed amount shall be payable for the balance of the original term of the
loan if the Participant authorizes an automatic payment method described in
Section 8.6.2(e)(2) for such remaining loan payments.
 


 
-49-

--------------------------------------------------------------------------------

 




 
8.6.2                      Minimum Requirements of Each Loan.  Any loan made
under this Section 8.6 shall be evidenced by a loan agreement and promissory
note, and the Participant must evidence his or her agreement to the terms
thereof in writing.  Such terms shall satisfy the following minimum
requirements:
(a)           Separate Accounting.  Each loan shall be considered as a separate,
earmarked investment of the Participant’s Account.  Interest and principal
payments on Participant loans shall be reallocated to the Investment Funds in
the same percentages as specified by the Participant pursuant to Section 5.4, or
if there is no such designation currently in force, as the Committee (in its
discretion) shall determine.
 
(b)           Term.  The term of the loan shall not exceed five years.  The
Participant may elect a term of either three or five years for each
loan.  However, the term of the loan may be fifteen years, provided that the
Participant (1) certifies in writing that the loan proceeds will be used to
purchase a dwelling unit which (within a reasonable period of time after the
loan is made) will be the Participant’s principal residence, and (2) submits
such certification to the Committee together with such supporting documentary
evidence (e.g., a copy of the signed sale contract) as the Committee (in its
discretion) may request.
 
(c)           Interest Rate.  Each loan shall bear a reasonable rate of
interest, as determined by the Committee (in its discretion), which shall be
comparable to the interest rates charged under similar circumstances by persons
in the business of lending money.
 
(d)           Payment Schedule.  A definite payment schedule shall be
established for each loan which shall require level and monthly payments of both
principal and interest over the agreed term of the loan in accordance with the
provisions of this Section 8.6.  A Participant may prepay at any time the entire
amount remaining due under the loan, but no partial prepayments shall be
permitted.
 
(e)           Withholding Payments.  No loan shall be made unless the
Participant agrees to make principal and interest payments on each loan,
together with any and all reasonable charges imposed by the Trustee at the
direction of the Committee in connection with the loan:
 
(1)           By payroll withholding, in the case of a Participant who is
receiving periodic wage payments from an Employer or Affiliate; or
 
(2)           By an automatic payment method which the Committee (in its
discretion) determines will provide security comparable to that of payroll
withholding, in the case of a Participant who is not receiving periodic wage
payments from an Employer or Affiliate.
 
(f)           On Payroll.  If during the term of the loan, a Participant who has
been making payments by the automatic payment method described in
Section 8.6.2(e)(2) begins
 


 
-50-

--------------------------------------------------------------------------------

 


receiving periodic wage payments from an Employer or Affiliate, the Participant
shall authorize in writing payroll withholding for the remaining loan payments.
 
(g)           Off Payroll.  Subject to Section 8.6.1(f), if during the term of
the loan, a Participant who has been making loan payments by payroll withholding
ceases to receive periodic wage payments from an Employer or Affiliate (and
distribution of the Participant’s Account has not begun), the Participant shall
authorize in writing an automatic payment method described in
Section 8.6.2(e)(2) for the remaining loan payments.
 
(h)           Failure to Authorize.  If any Participant fails to authorize any
change in the method of payment required by Section 8.6.2(f) or (g), the
outstanding balance (including unpaid principal and interest) on the loan shall
become immediately due and payable.
 
(i)           Security.  Each loan shall be adequately secured by collateral of
sufficient value to secure payment of the loan principal and
interest.  Notwithstanding the provisions of Section 13.2, the Participant shall
pledge 50% of his or her Available Balance (as defined in Section 8.6.1(b)), and
shall provide such other collateral as the Committee (in its discretion) may
require, to secure his or her loan payment obligations.
 
8.6.3                      Default.  If a Participant defaults on his or her
loan payment obligations and does not cure the default within thirty days of the
date the Participant is notified of the default, the Committee shall take, or
direct the Trustee to take, such action as shall be necessary or appropriate in
the circumstances prevailing: (a) to realize upon the security interest of the
Trust Fund in the collateral pledged to secure the loan, and/or (b) to reduce
the balance credited to the Participant’s Account by the amount required to cure
the default.
8.6.4                      Effect of Distributions.  If any amount remains
outstanding as a loan obligation of a Participant when a distribution is made
from his or her Account in connection with the Participant’s severance from
employment with all Employers and Affiliates, (a) the outstanding loan balance
(including both principal and accrued interest) shall then become immediately
due and payable, and (b) the balance credited to the Participant’s Account shall
be reduced to the extent necessary to discharge the obligation.


 
-51-

--------------------------------------------------------------------------------

 




8.6.5                      Transferred participant Loans.  Notwithstanding any
contrary Plan provision, any Participant loans that are transferred to the Trust
Fund pursuant to Section 10.5.5 shall be administered under this Plan in
accordance with such loans’ terms and conditions in effect as of the date of the
transfer or as may be otherwise modified to conform to the administrative and/or
payroll procedures of the Employer.
8.7           Qualified Domestic Relations Orders.  The Committee shall
establish written procedures for determining whether a domestic relations order
(within the meaning of Section 414(p)(1)(B) of the Code) purporting to dispose
of any portion of a Participant’s Account is a qualified domestic relations
order (within the meaning of Section 414(p)(1)(A) of the Code) (a “QDRO”).
8.7.1                      No Payment Unless a QDRO.  No payment shall be made
to an Alternate Payee until the Committee (in its discretion), or a court of
competent jurisdiction reversing an initial adverse determination by the
Committee, determines that the order is a QDRO.  Payment shall be made to an
Alternate Payee only in a form of distribution that is available to the
Participant under the Plan, and as specified in the QDRO.
8.7.2                      Immediate Payment Permitted.  Payment may be made to
an Alternate Payee, in accordance with a QDRO, as soon as practicable after the
QDRO determination is made, without regard to whether the distribution, if made
to the Participant at the time specified in the QDRO, would be permitted under
the terms of the Plan.
8.7.3                      Deferred Payment.  If the QDRO does not provide for
immediate payment to an Alternate Payee, the Committee shall direct the Trustee
to establish a Plan Account for the Alternate Payee’s portion of the
Participant’s Account.  All investment decisions with respect to


 
-52-

--------------------------------------------------------------------------------

 


amounts credited to the Alternate Payee’s Plan Account shall be made by the
Alternate Payee in the manner provided in Section 5.4.  Payment to the Alternate
Payee shall not be deferred beyond the date on which distribution to the
Participant or (in the event of death) his or her Beneficiary is made or
commenced.
8.7.4                      Hold Procedures.  Notwithstanding any contrary Plan
provision, at any time the Committee (in its discretion) may place a hold upon
all or a portion of a Participant’s Account for a reasonable period of time (as
determined by the Committee) if the Committee receives notice that (a) a
domestic relations order is being sought by the Participant, his or her spouse,
former spouse, child or other dependent and (b) the Participant’s Account is a
source of payment under such order.  For purposes of this Section 8.7.4, a
“hold” means that no withdrawals, loans or distributions may be made from a
Participant’s Account.  The Committee shall notify the Participant if a hold is
placed upon his or her Account pursuant to this Section 8.7.4.
8.8           Withdrawals and Distributions Relating to Military Service. 
8.8.1                      Qualified Reservist Withdrawal.  Notwithstanding
anything in the Plan to the contrary, a Participant who is a reservist or
national guardsman (as defined in 37 U.S. Code 101(24)) while employed by the
Employer, and who is ordered or called to active duty for a period in excess of
one hundred seventy-nine (179) days or for an indefinite period, may request a
withdrawal from his or her Elective Deferrals Accounts; provided that the
request is made during the period beginning on the date or such order to call to
duty and ending at the close of the active duty period.
8.8.2                      Military Service Distribution.  Effective as of
January 1, 2009, and notwithstanding any contrary Plan provision, a Participant
who is employed by the Employer and who is performing service in the uniformed
serviced of the United States (as defined in Chapter 43


 
-53-

--------------------------------------------------------------------------------

 


of title 38 of the U.S. Code) for a period in excess of thirty (30) days, shall
be considered to have incurred a severance from employment with the Employer
solely for purposes of permitting the Participant to elect a distribution from
his or her Account in accordance with Section 7.  A Participant who elects a
distribution in accordance with this Section 8.8.2, and whose distribution
includes Elective Deferrals, shall be prohibited from making Elective Deferrals
to the Plan for a period of six (6) months following his or her receipt of such
distribution.
 
SECTION 9
 
ADMINISTRATION OF THE PLAN
 
9.1           Plan Administrator.  The Company is hereby designated as the
administrator of the Plan (within the meaning of Sections 414(g) and 3(16)(A) of
the Code and ERISA, respectively).
9.2           Committee.  The Plan shall be administered by a Committee
consisting of at least three members, appointed by and holding office at the
pleasure of the Board of Directors.  The Committee shall have the authority to
control and manage the operation and administration of the Plan as a named
fiduciary under Section 402(a)(1) of ERISA.  Any member of the Committee who is
also an Employee shall serve as such without additional compensation.  Any
member of the Committee may resign at any time by notice in writing mailed or
delivered to the Board of Directors.  The Board of Directors may remove any
member of the Committee at any time and may fill any vacancy that exists.
9.3           Actions by Committee.  Each decision of a majority of the members
of the Committee then in office shall constitute the final and binding act of
the Committee.  The Committee may act with or without a meeting being called or
held and shall keep minutes of all meetings held and a record of all actions
taken.  Except as otherwise specifically or generally


 
-54-

--------------------------------------------------------------------------------

 


directed by the Committee, any action of the Committee may be evidenced by a
writing signed by any two (2) members of the Committee.
9.4           Powers of Committee.  The Committee shall have all powers
necessary to supervise the administration of the Plan and to control its
operation in accordance with its terms, including, but not by way of limitation,
the following discretionary powers:
(a)           To grant or deny benefits under the Plan;
 
(b)           To interpret the provisions of the Plan and to determine any
question arising under, or in connection with the administration or operation
of, the Plan;
 
(c)           To determine all questions concerning the eligibility of any
Employee to become or remain a Participant and/or an Active Participant in the
Plan;
 
(d)           To cause one or more separate subaccounts to be maintained for
each Participant;
 
(e)           To establish and revise an accounting method or formula for the
Plan, as provided in Section 6.4;
 
(f)           To determine the manner and form, and to notify the Trustee, of
any distribution to be made under the Plan;
 
(g)           To grant or deny withdrawal and loan applications under Section 8;
 
(h)           To determine the status and rights of Participants and their
spouses, Beneficiaries or estates under this Plan;
 
(i)           To instruct the Trustee with respect to matters within the
jurisdiction of the Committee;
 
(j)           To direct the Trustee, in accordance with Section 6.3, and subject
to Section 6.3.4, as to the establishment of Investment Funds and the investment
of the Plan assets held in the Investment Funds;
 
(k)           to appoint one or more Investment Managers in accordance with
Section 9.6.1;
 
(l)           To employ such counsel, agents and advisors, and to obtain such
legal, clerical and other services, as it may deem necessary or appropriate in
carrying out the provisions of the Plan;
 


 
-55-

--------------------------------------------------------------------------------

 




 
(m)           To prescribe the form, manner and/or notice period in which any
Participant, or his or her spouse or other Beneficiary, may make any election or
designation provided under the Plan;
 
(n)           To establish rules for the performance of its powers and duties
and for the administration of the Plan;
 
(o)           To arrange for distribution to each Participant, Beneficiary or
Alternate Payee of a statement of his or her Account at least once each calendar
quarter, as described in Section 105(a) of ERISA;
 
(p)           To establish rules, regulations and/or procedures by which
requests for Plan information from Participants are processed expeditiously and
completely;
 
(q)           To provide to each terminated Participant notice of his or her
vested interest under the Plan and the explanation described in Section 402(f)
of the Code;
 
(r)           To establish a claims and appeal procedure satisfying the minimum
standards of Section 503 of ERISA pursuant to which Participants or their
spouses, Beneficiaries or estates may claim Plan benefits and appeal denials of
such claims (the “Claims Procedure”);
 
(s)           To determine the liabilities of the Plan, to establish and
communicate a funding policy to the Trustee and any Investment Manager appointed
pursuant to Section 9.6, and in accordance with such funding policy, to
coordinate the Plan’s investment policy with the Plan’s requirements for funds
to pay expenses and benefits as they become due;
 
(t)           To act as agent for the Company in keeping all records and
assisting with the preparation of all reports and disclosures necessary for
purpose of complying with the reporting and disclosure requirements of ERISA and
the Code;
 
(u)           To arrange for the purchase of any bond required of the Committee
members or others under Section 412 of ERISA;
 
(v)           To delegate to the Trustee, the Company’s Payroll or Human
Resources Department, or any other (including third-party) recordkeeper the
authority, acting as an agent of the Committee, to give or receive notices,
elections and other directions to or from Participants and Beneficiaries as
provided in the Plan; and
 
(w)           To delegate to any one or more of its members or to any other
person, severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the fiduciary and/or ministerial functions of the
Committee under the Plan.
 
9.5           Fiduciary Responsibilities.  To the extent permissible under
ERISA, any person may serve in more than one fiduciary capacity with respect to
the Plan.  Except as required by specific


 
-56-

--------------------------------------------------------------------------------

 


provisions of ERISA, no person who is a fiduciary with respect to the Plan shall
be under any obligation to perform any duty or responsibility with respect to
the Plan which has been specifically allocated to another fiduciary.
9.6           Investment Responsibilities.  The Committee shall direct the
Trustee to invest the Investment Funds in the investment media specified in
Section 6.3.2.  Subject to the provisions of this Section 9.6 and any contrary
provision of the Plan or Trust Agreement, exclusive authority and discretion to
manage and control the assets of the Trust Fund shall be vested in the Trustee,
and the Trustee from time to time shall review the assets and make its
determinations as to the investments of the Trust Fund.
9.6.1                      Investment Manager Appointment.  The Committee (in
its discretion) may appoint, and thereafter may discharge, one or more
investment managers (the “Investment Managers”) to manage the investment of one
or more of the Investment Funds and/or other designated portions of the Trust
Fund.  In the event of any such appointment, the Trustee shall follow the
instructions of the Investment Manager in investing and administering Trust Fund
assets managed by the Investment Manager.  Alternatively, the Committee (in its
discretion) may delegate investment authority and responsibility with respect to
any Investment Fund directly to any Investment Manager that has investment
management responsibility for any collective investment fund in which the
Investment Fund is invested.
9.6.2                      Eligibility.  Any person, firm or corporation
appointed as Investment Manager (a) shall be a person described in
Section 3(38)(B) of ERISA, (b) shall make such representations from time to time
as the Committee (in its discretion) may require in order to determine its


 
-57-

--------------------------------------------------------------------------------

 


qualifications to be appointed and to continue to serve in such capacity, and
(c) shall acknowledge in writing its status as a fiduciary with respect to the
Plan upon acceptance of its appointment.
9.7           Voting and Tender Offer Rights in Company Stock.  All Company
Stock held in the Trust Fund shall be voted, tendered or exchanged as set forth
in the Trust Agreement.
9.8           Decisions of Committee.  All decisions of the Committee, and any
action taken by it with respect to the Plan and within the powers granted to it
under the Plan, and any interpretation of the provisions of the Plan or the
Trust Agreement by the Committee, shall be conclusive and binding on all
persons, and shall be given the maximum possible deference allowed by law.
9.9           Administrative Expenses.  All reasonable expenses incurred in the
administration of the Plan by the Employers, the Committee or otherwise,
including legal, Trustee’s and investment management fees and expenses, and
premiums for any bonds authorized by Section 9.4(u), (“Administrative
Expenses”), shall be payable from the Trust Fund, except to the extent paid by
the Employers under clause (a) below.  Notwithstanding the foregoing,
Administrative Expenses shall be paid from the Trust Fund only to the extent
that such payments (to the extent prohibited by Section 406) are exempt under
Section 408 of ERISA.  The Committee (in its discretion) shall determine which
Administrative Expenses are not payable from the Trust Fund under the foregoing
rules.  The Company (in its discretion) may (a) direct the Employers to pay any
or all Administrative Expenses, and/or (b) direct the Employers not to pay a
greater share, portion or amount of such Expenses which would otherwise be
allocable to the Accounts of Participants who are no longer employed by any
Employer or Affiliate.
9.10           Eligibility to Participate.  No member of the Committee, who is
also an Eligible Employee and otherwise eligible under Section 2, shall be
excluded from participating in the Plan,


 
-58-

--------------------------------------------------------------------------------

 


but he or she, as a member of the Committee, shall not act or pass upon any
matters pertaining specifically to his or her own Account under the Plan.
9.11           Indemnification.  Each of the Employers shall, and hereby does,
indemnify and hold harmless any of its Employees, officers or directors who may
be deemed to be a fiduciary of the Plan, and the members of the Committee, from
and against any and all losses, claims, damages, expenses and liabilities
(including reasonable attorneys’ fees and amounts paid, with the approval of the
Board of Directors, in settlement of any claim) arising out of or resulting from
the implementation of a duty, act or decision with respect to the Plan, so long
as such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.
 
SECTION 10
 
TRUST FUND, ROLLOVER CONTRIBUTIONS AND PLAN MERGERS
 
10.1           Trust Fund.  The Company shall establish a Trust Agreement with
the Trustee in order to provide for the safekeeping, administration and
investment of all amounts contributed or transferred to the Plan and the payment
of benefits as provided in the Plan.  The Trustee shall receive and place in the
Trust Fund all such amounts and shall hold, invest, reinvest and distribute the
Trust Fund in accordance with the provisions of the Plan and Trust
Agreement.  Assets of this Plan may be commingled with the assets of other
qualified plans through one or more collective investment funds described in
Section 6.3; provided, however, that the assets of this Plan shall not be
available to provide any benefits under any other such plan.  The benefits
provided under the Plan shall be only such as can be provided by the assets of
the Trust Fund, and no liability for payment of benefits shall be imposed upon
the Employers or any of their shareholders, directors or Employees.  The Trust


 
-59-

--------------------------------------------------------------------------------

 


Fund shall continue for such time as may be necessary to accomplish the purposes
for which it is created.
10.2           No Diversion of Assets.  Notwithstanding any contrary Plan
provision, at no time shall any assets of the Plan be used for, or diverted to,
purposes other than for the exclusive benefit of Eligible Employees,
Participants, Beneficiaries and other persons receiving or entitled to receive
benefits or payments under the Plan.  Except to the limited extent permitted by
Sections 7.8 and 10.3, no assets of the Plan shall ever revert to or become the
property of the Employers.
10.3           Continuing Conditions.  Any obligation of the Employer to
contribute Elective Deferrals, Company Match Contributions and/or Non-Elective
Contributions under the Plan is hereby conditioned upon the deductibility of
such Elective Deferrals, Company Match Contributions and/or Non-Elective
Contributions under Section 404(a) of the Code.  That portion of any Elective
Deferrals, Company Match Contributions or Non-Elective Contributions that is
contributed or made by reason of a good faith mistake of fact, or by reason of a
good faith mistake in determining the deductibility of such portion, shall be
returned to the Employers as promptly as practicable, but not later than one
year after the contribution was made or the deduction was disallowed (as the
case may be).  The amount returned pursuant to the preceding sentence shall be
an amount equal to the excess of the amount actually contributed over the amount
that would have been contributed if the mistake had not been made; provided,
however, that gains attributable to the returnable portion shall be retained in
the Trust Fund; and provided, further, that the returnable portion shall be
reduced (a) by any losses attributable thereto and (b) to avoid a reduction in
the balance of any Participant’s Account below the balance that would have
resulted if the mistake had not been made.


 
-60-

--------------------------------------------------------------------------------

 




10.4           Change of Investment Alternatives.  The Company reserves the
right to change at any time the means through which the Plan is funded,
including adding or substituting one or more contracts with an insurance company
or companies, and thereupon may make suitable provision for the use of a
designated portion of the assets of the Trust Fund to provide for the funding
and/or payment of Plan benefits under any such insurance contract.  No such
change shall constitute a termination of the Plan or result in the diversion to
the Employers of any portion of the Trust Fund.  Notwithstanding the
implementation of any such change of funding medium, all references in the Plan
to the Trust Fund shall also refer to the Plan’s interest in or the assets held
under any other such funding medium.
10.5           Rollover Contributions. 
10.5.1                      General Rule.  If directed by the Committee, the
Trustee shall accept a transfer of assets for the benefit of an Eligible
Employee or a group of Eligible Employees, subject to the applicable
requirements set forth in this Section 10.5.
10.5.2                      Pre-Tax Rollover Contributions.  The transfer of
pre-tax amounts may be in the form of: (i) a trust-to-trust transfer from the
trustee of a tax-qualified plan under Code Section 401(a) and related tax-exempt
trust under Code Section 501(a) that is not subject to the funding requirements
of Code Section 412; (ii) a rollover by the Eligible Employee, or (iii) a Direct
Rollover from: (A) a qualified plan described in Code Section 401(a) or 403(a),
excluding after-tax employee contributions; (B) an annuity contract described in
Code Section 403(b), excluding after-tax employee contributions; (C) an eligible
plan under Code Section 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state; or (D) an individual retirement account or annuity
described in Code


 
-61-

--------------------------------------------------------------------------------

 


Section 408(a) or 408(b) that is eligible to be rolled over and would otherwise
be includible in gross income.
10.5.3                      Transfer of Designated Roth Contributions.  The
transfer of designated Roth contributions may be made in the form of (i) a
trust-to-trust transfer from the trustee of a tax qualified plan under Code
Section 401(a) and related tax-exempt trust under Code Section 501(a) that
permits designated Roth elective deferral contributions as described in Code
Section 402A(e)(1), or (ii) a Direct Rollover on behalf of an Eligible Employee
from a qualified plan described in Code Section 401(a) that permits designated
Roth elective deferral contributions as described in Code Section 402A(e)(1),
and only to the extent the Direct Rollover is permitted under the rules of Code
Section 402(c).  Any such amounts shall be deposited in the Participant’s Roth
Rollover Account.
10.5.4                      Nonqualifying Rollovers.  If it is later determined
that a transfer to the Trust Fund made pursuant to this Section 10.5 did not in
fact qualify as an eligible rollover contribution as described above, then the
balance credited to the Participant’s Rollover Contributions Account or Roth
Rollover Account, as applicable, shall immediately be (a) segregated from all
other Plan assets, (b) treated as a nonqualified trust established by and for
the benefit of the Participant, and (c) distributed to the Participant.  Such a
nonqualifying rollover shall be deemed never to have been a part of the Trust
Fund.
10.5.5                      Rollover of Certain Participant Loans Permitted.  At
the direction of the Committee (in its discretion), in the case of a Participant
who becomes an Eligible Employee by reason of the acquisition by the Company or
its Affiliate of the assets and liabilities of, or the voting stock of, another
corporation or other business entity, or another type of business transaction
effected


 
-62-

--------------------------------------------------------------------------------

 


by the Company or its Affiliate, assets may be transferred to the Trust Fund
pursuant to Section 10.5 above in a direct rollover from the Qualified Plan
maintained by the Participant’s prior employer (the “Prior Plan”) in the form of
loan promissory notes, provided that the Participant elects to directly rollover
his or her entire Prior Plan account balance that qualifies as an eligible
rollover contribution to this Plan as described in Section 10.5.
10.6           Merger of Other Plans.  Assets of certain qualified plans may be
merged into and commingled with the assets held under the provisions of this
Plan.  Assets transferred to the Trust Fund on behalf of a Participant pursuant
to this Section 10.6 shall be credited to such Plan subaccounts of the
Participant as the Committee (in its discretion) may specify.
 
SECTION 11
 
MODIFICATION OR TERMINATION OF PLAN
 
11.1           Employers’ Obligations Limited.  The Plan is voluntary on the
part of the Employers, and the Employers shall have no responsibility to satisfy
any liabilities under the Plan.  Furthermore, the Employers do not guarantee to
continue the Plan, and the Company may, by appropriate amendment of the Plan,
discontinue contributions of Employee Pre-Tax Contributions, Roth Basic
Contributions, Employee Pre-Tax Catch-Up Contributions, Roth Catch-Up
Contributions, Company Match Contributions and/or Non-Elective Contributions for
any reason at any time.  Complete discontinuance of all Elective Deferrals and
Employer Contributions shall be deemed a termination of the Plan.
11.2           Right to Amend or Terminate.  The Company reserves the right to
alter, amend or terminate the Plan, or any part thereof, in such manner as it
may determine.  Amendments which do not add materially to the Company’s cost
under the Plan and which are (i) necessary to comply with


 
-63-

--------------------------------------------------------------------------------

 


the Code, ERISA or other applicable law, (ii) technical, or (iii) intended to
ease administration may be adopted if approved in writing by any two members of
the Committee, acting in their capacities as officers of the Company rather than
as fiduciaries with respect to the Plan.  All other amendments shall be approved
by the Board of Directors.  Any such alteration, amendment or termination shall
take effect upon the date indicated in the document embodying such alteration,
amendment or termination; provided, however, that:
(a)           No such alteration or amendment shall (1) divest any portion of an
Account that is then vested under the Plan, or (2) except as may be permitted by
regulations or other IRS guidance, eliminate any optional form of benefit
(within the meaning of Section 411(d)(6)(B)(ii) of the Code) with respect to
benefits accrued prior to the adoption of the amendment; and
 
(b)           Any alteration, amendment or termination of the Plan or any part
thereof, shall be subject to the restrictions in Section 10.2 with respect to
diversion of the assets of the Plan.
 
11.3           Effect of Termination.  If the Plan is terminated or partially
terminated, or if there is a complete discontinuance of all Elective Deferrals
and Employer Contributions, the interests of all affected Participants in their
Accounts shall remain fully (100%) vested and nonforfeitable.  In the event the
Plan is terminated, the balance credited to the Company Match Accounts,
Non-Elective Contribution Account and Rollover Accounts and, to the extent
permitted by Section 401(k)(2)(B) of the Code, the Elective Deferrals Accounts
and/or Genenflex Accounts, of Participants who are affected by the termination
may be distributed prior to the occurrence of a distribution event described in
Section 7.1.


 
-64-

--------------------------------------------------------------------------------

 




SECTION 12

 
TOP-HEAVY PLAN
 
12.1           Top-Heavy Plan Status.  Notwithstanding any contrary Plan
provision, the provisions of this Section 12 shall apply with respect to any
Plan Year for which the Plan is a top-heavy plan (within the meaning of
Section 416(g) of the Code) (a “Top-Heavy Plan”).
12.1.1                      60% Rule.  The Plan shall be a Top-Heavy Plan with
respect to any Plan Year if, as of the Determination Date, the value of the
aggregate of the Accounts under the Plan for key employees (within the meaning
of Sections 416(i)(1) and (5) of the Code) exceeds 60% of the value of the
aggregate of the Accounts under the Plan for all Participants.  For purposes of
determining the value of the Accounts, the provisions of Sections 416(g)(3) and
416(g)(4)(E) of the Code are incorporated herein by reference.
12.1.2                      Top-Heavy Determinations.  The Committee, acting on
behalf of the Employers, shall determine as to each Plan Year whether or not the
Plan is a Top-Heavy Plan for that Plan Year.  For purposes of making that
determination as to any Plan Year:
(a)           “Determination Date” means the last day of the immediately
preceding Plan Year;
 
(b)           The Plan shall be aggregated with each other qualified plan of any
Employer or any Affiliate (1) in which a key employee (within the meaning of
Sections 416(i)(1) and (5) of the Code) participates, and/or (2) which enables
the Plan or any plan described in clause (1) above to meet the requirements of
Section 401(a)(4) or 410(b) of the Code;
 
(c)           The Plan may be aggregated with any other qualified plan of any
Employer or Affiliate, which plan is not required to be aggregated under
subsection (b) (1) above, if the resulting group of plans would continue to meet
the requirements of Sections 401(a)(4) and 410(b) of the Code; and
 
(d)           In determining which Employees are key and non-key employees, an
Employee’s compensation for the Plan Year shall be his or her Total Compensation
(as defined in
 


 
-65-

--------------------------------------------------------------------------------

 


Section 5.5.2(e) and applied using the definition of “Affiliate” in Section 1.2
rather than in Section 5.5.2(a)).
 
12.2           Top-Heavy Plan Provisions.  For any Plan Year for which the Plan
is a Top-Heavy Plan, the following provisions shall apply:
12.2.1                      Minimum Allocation.  The Employers shall make an
additional contribution to the Account of each Participant who is a non-key
employee (within the meaning of Sections 416(i)(2) and (5) of the Code), and who
is employed on the last day of the Plan Year, in an amount which equals 3% of
his or her Top-Heavy Compensation for the Plan Year; provided, however, that if
the Key Employee Percentage (as defined in subsection (a) below) is less than
3%, then the percentage rate at which that additional Employer contribution
shall be made for that Plan Year shall be reduced from 3% to the Key Employee
Percentage.  Company Match Contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan.  Company Match Contributions that
are used to satisfy such minimum contribution requirements shall be treated as
Company Match Contributions for purposes of the actual contribution percentage
limitation in Section 4.1.5 and other requirements of Section 401(m) of the
Code.
(a)           The determination of who is a key employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability thereunder.
 
(b)           “Key Employee Percentage” means the largest percentage computed by
dividing (1) the total amount of all Employer contributions allocated for that
Plan Year to the Account of each Participant who is a key employee (within the
meaning of Sections 416(i)(1) and (5) of the Code), by (2) his or her Top-Heavy
Compensation.
 
(c)           The additional contribution required under this Section 12.2.1
shall be made without regard to the level of the Participant’s Top-Heavy
Compensation for the Plan Year.
 


 
-66-

--------------------------------------------------------------------------------

 




 
(d)           Notwithstanding the foregoing, if a Participant is also covered
under any Other Plan (as defined in Section 8.4.1(c)) and the minimum allocation
of benefit requirement applicable to Top-Heavy Plans will be met under such
Other Plan or Plans, no additional contribution will be made for the Participant
under this Plan.
 
12.2.2                      “Top-Heavy Compensation” means, with respect to any
Participant for a Plan Year, his or her Total Compensation (as defined in
Section 5.5.2(e) and applied using the definition of “Affiliate” in Section 1.2
rather than in Section 5.5.2(a)) and except that, for this purpose, no amount in
excess of the Compensation Limit shall be taken into account for any Plan Year.
 
SECTION 13
 
GENERAL PROVISIONS
 
13.1           Plan Information.  Each Participant shall be advised of the
general provisions of the Plan and, upon written request addressed to the
Committee, shall be furnished with any information requested, to the extent
required by applicable law, regarding his or her status, rights and privileges
under the Plan.
13.2           Inalienability.  Except to the extent otherwise provided in
Sections 8.6 and 8.7 or mandated by Section 401(a)(13)(C) of the Code or other
applicable law, in no event may any Participant, former Participant or his or
her spouse, Beneficiary or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution or other legal process.
13.3           Rights and Duties.  No person shall have any rights in or to the
Trust Fund or other assets of the Plan, or under the Plan, except as, and only
to the extent, expressly provided for in the Plan.  To the maximum extent
permissible under Section 410 of ERISA, neither the Employers, the


 
-67-

--------------------------------------------------------------------------------

 


Trustee nor the Committee shall be subject to any liability or duty under the
Plan except as expressly provided in the Plan, or for any other action taken,
omitted or suffered in good faith.
13.4           No Enlargement of Employment Rights.  Neither the establishment
or maintenance of the Plan, the making of any contributions nor any action of
any Employer, the Trustee or Committee, shall be held or construed to confer
upon any individual any right to be continued as an Employee nor, upon
dismissal, any right or interest in the Trust Fund or any other assets of the
Plan, except to the extent provided in the Plan.  Employment with the Employers
is on an at-will basis only.  Each Employer expressly reserves the right to
discharge any Employee at any time, with or without cause.
13.5           Apportionment of Duties.  All acts required of the Employers
under the Plan may be performed by the Company for itself and its
Affiliates.  Any costs incurred by the Company for itself or its Affiliates in
connection with the Plan and the costs of the Plan, if not paid from the Trust
Fund pursuant to Section 9.9, shall be equitably apportioned among the Company
and the other Employers, as determined by the Committee (in its
discretion).  Whenever an Employer is permitted or required under the terms of
the Plan to do or perform any act, matter or thing, it shall be done and
performed by any officer or employee of the Employer who is duly authorized to
act for the Employer.
13.6           Merger, Consolidation or Transfer.  This Plan shall not be merged
or consolidated with any other plan, nor shall there be any transfer of any
assets or liabilities from this Plan to any other plan, unless immediately after
such merger, consolidation or transfer, each Participant’s accrued benefit, if
such other plan were then to terminate, is at least equal to the accrued benefit
to which the Participant would have been entitled if this Plan had been
terminated immediately before


 
-68-

--------------------------------------------------------------------------------

 


such merger, consolidation or transfer.  Subject to the foregoing, the Board of
Directors shall have the power (in its discretion) to direct that this Plan
shall participate in any such transaction.
13.7           Military Service. 
13.7.1                      Notwithstanding any contrary Plan provision,
Elective Deferrals and Employer Contributions with respect to the qualified
military service of an Employee on a Leave of Absence pursuant to
Section 1.31(b) will be provided in accordance with USERRA and Section 414(u) of
the Code.  In addition, Participant loan repayments under Section 8.6.2 shall be
suspended as permitted under Section 414(u) of the Code, and interest on
Participant loans shall be adjusted, if necessary, to conform to the
requirements of the Servicemembers Civil Relief Act of 2003 or other applicable
law.
13.7.2                      In the case of a Participant who dies on or after
January 1, 2007 while performing qualified military service (as defined in
Section 414(u) of the Code), the Participant’s Beneficiary shall be entitled to
any additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan had the Participant returned
to employment with the Employer on the day prior to his or her death and then
terminated employment due to his or her death.
13.7.3                      Effective as of January 1, 2009, for purposes of
determining benefit accruals under the Plan, an Employee performing qualified
military service (as defined in Section 414(u) of the Code) who fails to return
to employment with the Employer in accordance with the time periods proscribed
under USERRA and other applicable laws or guidance solely as a result of his or
her death or Disability, shall be deemed to have returned to employment with the
Employer on the day


 
-69-

--------------------------------------------------------------------------------

 


prior to his or her death or Disability, and then terminated employment due to
his or her death or Disability.
13.8           Applicable Law.  The provisions of the Plan shall be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the laws of the State of California.
13.9           Severability.  If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included.
13.10                      Exhaustion of Claims Procedure and Right to Bring
Legal Claim.  Notwithstanding any contrary Plan provision, no legal action for
Plan benefits may be brought by any claimant unless and until he or she has
followed the Claims Procedure (as described in Section 9.4(r)) and has had his
or her claim for such benefits denied both initially and on appeal.  In
addition, no legal action for Plan benefits may be brought by any claimant more
than one year after his or her claim for such benefits has been denied on appeal
under the Claims Procedure, or, if earlier, more than four years after the facts
or events giving rise to the claimant’s allegation(s) or claim(s) first
occurred.
13.11                      Captions.  The captions contained in and the table of
contents prefixed to the Plan are inserted only as a matter of convenience and
for reference and in no way define, limit, enlarge or describe the scope or
intent of the Plan nor in any way shall affect the construction of any provision
of the Plan.


 
-70-

--------------------------------------------------------------------------------

 


EXECUTION:




In Witness Whereof, Genentech, Inc., by its duly authorized officers, has
executed this restated Plan on the date indicated below.



 
GENENTECH, INC.
 
By
/s/ TODD W. RICH
 
Title
Vice President, Development Regulatory, Medical Information, Drug Safety and
Quality Assurance
 
Dated
December 18, 2008
       
And by
/s/ WILLIAM N. ANDERSON
 
Title
Senior Vice President, Sales and Marketing, Immunology
 
Dated
December 18, 2008







 
-71-

--------------------------------------------------------------------------------

 




APPENDIX A
 
PUERTO RICO SUPPLEMENT TO THE
GENENTECH, INC. TAX REDUCTION INVESTMENT PLAN


This Puerto Rico Supplement (the “Supplement”) pertains only to Puerto Rico
Employees who are Participants (“Puerto Rico Participants”) in the Genentech,
Inc. Tax Reduction Investment Plan (the “Plan”).  Except as otherwise specified
in this Supplement, (1) the provisions of the Plan shall apply to Puerto Rico
Employees, and (2) all defined terms used in this Supplement shall have the
meaning set forth in the Plan.
 
A.     Purpose.  The purpose of this Supplement is to comply with the
qualification requirements of Section 1165(a) of the PR Code.  Accordingly, to
the extent inconsistent with the general provisions of the Plan, the following
provisions shall apply to Puerto Rico Employees.  In the event of an amendment
to the PR Code or enactment of a successor statute that replaces or renumbers a
section of the PR Code references in this Supplement, all such references shall
automatically be renumbered or replaced, as applicable.
 
B.     Applicable Trust.  Plan assets attributable to Puerto Rico Participants
shall be held by the Trustee and invested under the Plan in the Trust Fund.  The
Trust Fund, to the extent of assets attributable to Puerto Rico Participants,
shall be exempt from Puerto Rico income taxes in accordance with PR Code
Section 1165(a) and exempt from United States income taxes pursuant to
Section 501(a) of the US Code and Section 1022(i) of ERISA.
 
C.     Definitions.
 
1.           Affiliate.  “Affiliate” and/or “member of a controlled group” means
a related employer of the Company that belongs to the Company’s “controlled
group” (as that term is defined by PR Code Section 1028).
 
2.           Catch-Up Contributions.  “Catch-Up Contributions” means, as to each
Puerto Rico Participant, the amounts (if any) contributed under the Plan by the
Employers in accordance with Paragraph F.3 below.
 
3.           Compensation.  “Compensation” for a Puerto Rico Participant, shall:
 
a.           for purposes of Salary Deferrals, Company Match Contributions and
Non-Elective Contributions, have the same meaning as set forth in Section 1.13
of the Plan, except that references to IRS Form W-2 shall mean Puerto Rico Form
499R-2/W-2PR; and
 
b.           for all other purposes, have the same meaning as set forth in
Section 5.5.2(e) of the Plan, consistent with PR Code Section 1165(h)(9).
 


 
A-1

--------------------------------------------------------------------------------

 




 
4.           Direct Rollover.  “Direct Rollover” means, with respect to a Puerto
Rico Participant, a Direct Rollover as defined in Section 7.4.5 of the Plan, but
with the following applicable definitions:
 
a.           Distributee:  A Distributee includes a Puerto Rico Participant.
 
b.           Eligible Retirement Plan:  An Eligible Retirement Plan refers to an
individual retirement account described in PR Code Section 1169(a), an annuity
plan described in PR Code Section 1165(a), or a qualified trust described in PR
Code Section 1165(a), that accepts the Distributee’s Eligible Rollover
Distribution.
 
c.           Eligible Rollover Distribution:  An Eligible Rollover Distribution
includes any distribution of all of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not
include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of 10 years or more; and the portion of any distribution that
is not includable in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities).
 
5.           Highly Compensated Puerto Rico Employees.  “Highly Compensated
Puerto Rico Employees” for each Plan Year means Puerto Rico Employees who have
greater Compensation than two-thirds of all other Puerto Rico Employees for that
Plan Year (as set forth in Section 1165(e)(3)(E)(iii) of the PR Code).
 
6.           Non-Highly Compensated Puerto Rico Employees.  “Non-Highly
Compensated Puerto Rico Employees” for each Plan Year means Puerto Rico
Employees who are not Highly Compensated Puerto Rico Employees.
 
7.           PR Code.  “PR Code” means the Puerto Rico Internal Revenue Code of
1994, as amended.  Reference to any Section or Subsection of the PR Code and the
regulations promulgated thereunder includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements, or replaces
such section or subsection.
 
8.           Puerto Rico Employee.  “Puerto Rico Employee” means an Employee
whose compensation is subject to Puerto Rico income tax and who is a bona fide
resident of Puerto Rico.
 
9.           Puerto Rico Participant.  “Puerto Rico Participant” means a Puerto
Rico Employee who is an Eligible Employee, who has become a Participant in the
Plan pursuant to Section 2.1 and who has not ceased to be a Participant pursuant
to Section 2.7.
 
10.           Rollover Contribution.  “Rollover Contribution” means, with
respect to a Puerto Rico Participant, a Rollover contribution that fulfills the
requirements of PR Code Section 1165(b)(2).
 


 
A-2

--------------------------------------------------------------------------------

 




 
11.           Salary Deferrals.  “Salary Deferrals” means, as to each Puerto
Rico Participant, the amounts (if any) contributed under the Plan by the
Employers in accordance with Paragraph F.1 below.
 
12.           US Code.  “US Code” means the United States Internal Revenue Code
of 1986, as amended.
 
D.     Effective Date.  The provisions of this Supplement are amended effective
as of November 1, 2007.
 
E.     Rollover Contributions.  A Puerto Rico Participant may elect to make
pre-tax Rollover Contributions into the Plan, subject to the requirements of
Section 1165(b)(2) of the PR Code.  In addition, if so directed by the
Committee, the Trustee will accept a direct transfer from another retirement
plan qualified under Section 1165 of the PR Code on behalf of Puerto Rico
Participants.  Such transferred amounts will be treated as Rollover
Contributions.
 
F.     Salary Deferrals and Catch-Up Contributions.
 
1.           A Puerto Rico Participant may elect to defer a portion of his or
her Compensation and to have the amounts of such Salary Deferrals contributed by
his or her Employer to the Trust Fund.  A Puerto Rico Participant may elect to
defer an amount not less than 1% and not more than 10% of his or her
Compensation, in whole increments of 1%.  Effective as of January 1, 2009, a
Puerto Rico Participant may elect to defer an amount not less than 1% and not
more than 50% of his or her Compensation, in whole increments of 1%.
 
2.           The Actual Deferral Percentage for any Highly Compensated Puerto
Rico Employee for the Plan Year who is eligible to have Salary Deferrals
allocated to his or her account under two or more plans or arrangements
described in PR Code Section 1165(e) that are maintained by the Employer, shall
be determined as if such Salary Deferrals were made under a single arrangement.
 
3.           A Puerto Rico Participant who will be age fifty (50) or more by the
end of a Plan Year may elect to defer a portion of his or her Compensation for
the Plan Year and to have the amounts contributed by his or her Employer to the
Trust Fund as Catch-Up Contributions.  A Puerto Rico Participant may elect to
defer an amount not less than 1% and not more than 10% of his or her
Compensation, in whole increments of 1%.  Effective as of January 1, 2009, a
Puerto Rico Participant may elect to defer an amount not less than 1% and not
more than 75% of his or her Compensation, in whole increments of 1%.


G.     Limitations on Deferrals.
 
1.           Notwithstanding Section 3.1 of the Plan and Section F above, a
Puerto Rico Participant’s Salary Deferrals are limited to the amount specified
under the PR Code (e.g., $8,000 in 2008 and $9,000 in 2009).  These limits may
be adjusted from time to time in accordance with applicable Puerto Rico tax
laws.
 


 
A-3

--------------------------------------------------------------------------------

 




 
2.           Notwithstanding Section 3.2 of the Plan and Section F above, a
Puerto Rico Participant’s Catch-Up Contributions are limited to the amount
specified under the PR Code.  As of the Effective Date, that is $1,000 per Plan
Year.  This limit may be adjusted from time to time in accordance with
applicable Puerto Rico tax laws.
 
3.           A Puerto Rico Participant may not elect to make deferrals to the
Plan in the form of Roth Basic Contributions.
 
H.     Minimum Coverage Requirements.  In applying the statutory minimum
coverage requirements to Puerto Rico Employees, which as to Employees other than
Puerto Rico Employees are governed by US Code Section 410(b), the applicable
provisions of the PR Code shall govern.  In accordance with such provisions:
 
1.           at least 70% or more of Non-Highly Compensated Puerto Rico
Employees are covered or eligible to participate in the Plan;
 
2.           the Plan shall benefit a percentage of Non-Highly Compensated
Puerto Rico Employees that is at least 70% of the percentage of Highly
Compensated Puerto Rico Employees who benefit under the Plan; or
 
3.           the Plan shall pass the ‘average benefit test’ (as described in PR
Code Section 1165(a)(3)(B)).
 
I.     Nondiscrimination Testing Rules.  Notwithstanding Section 3.1 of the
Plan, which sets out the nondiscrimination provisions of the Plan with respect
to Eligible Employees other than Puerto Rico Employees, the following
nondiscrimination requirements shall apply to Puerto Rico Employees:
 
1.           ‘Puerto Rico Actual Deferral Percentage Test’ means the Puerto Rico
Actual Deferral Percentage (as defined in subsection b below) of Highly
Compensated Puerto Rico Employees for any Plan Year as compared to the Puerto
Rico Actual Deferral Percentage for Non-Highly Compensated Puerto Rico Employees
that must meet either of the following tests:
 
a.           The Puerto Rico Actual Deferral Percentage of Highly Compensated
Puerto Rico Employees shall not be more than the Puerto Rico Actual Deferral
Percentage of Non-Highly Compensated Puerto Rico Employees multiplied by 1.25;
or
 
b.           The Puerto Rico Actual Deferral Percentage of Highly Compensated
Puerto Rico Employees shall not be more than the Puerto Rico Actual Deferral
Percentage of Non-Highly Compensated Puerto Rico Employees multiplied by 2.0 and
the excess of the Puerto Rico Actual Deferral Percentage of Highly Compensated
Puerto Rico Employees over the Actual Deferral Percentage for Non-Highly
Compensated Puerto Rico Employees is not more than 2 percentage points.
 


 
A-4

--------------------------------------------------------------------------------

 




 
2.           ‘Puerto Rico Actual Deferral Percentage’ means a percentage
calculated separately for each of the following groups (i) Highly Compensated
Puerto Rico Employees, and (ii) Non-Highly Compensated Puerto Rico Employees.
 
3.           Determination of Puerto Rico Actual Deferral Percentage. For each
group being tested, the Puerto Rico Actual Deferral Percentage shall be the
average of the ‘Employer Contributions’ (as defined in subsection 4 below)
actually deposited in the Trust on behalf of each Puerto Rico Participant for
the Plan Year, divided by his or her Compensation for the Plan Year (calculated
separately for each member of each group).
 
4.           ‘Employer Contributions’ mean Salary Deferrals and Qualified
Non-Elective Contributions (defined in subsection 5.b below) made on behalf of a
Puerto Rico Participant with respect to the Plan Year being tested.
 
5.           Corrective Procedures.  If the Puerto Rico Actual Deferral
Percentage Test is not met as of the end of the Plan Year, then the Committee
may, in its sole and absolute discretion, take either of the following actions:
 
a.           cause the Salary Deferrals for Highly Compensated Puerto Rico
Employees to be reduced and refunded to Highly Compensated Puerto Rico Employees
until the Puerto Rico Actual Deferral Percentage Test is satisfied.  The
sequence of such reductions and refunds shall begin with Highly Compensated
Puerto Rico Employee(s) who deferred the greatest percentage starting with the
unmatched Salary Deferrals, then the second greatest percentage, continuing
until the Puerto Rico Actual Deferral Percentage Test is satisfied.  This
process shall continue through the remaining unmatched Salary Deferrals until
all such applicable unmatched Salary Deferrals have been reduced.  Next, the
matched Salary Deferrals shall be reduced until the Puerto Rico Actual Deferral
Percentage Test is satisfied.  Once the Puerto Rico Actual Deferral Percentage
Test is met, then the Committee shall direct the Trustee to distribute to each
affected Highly Compensated Puerto Rico Employee the amount of the reduction of
his or her Salary Deferrals, and to treat as forfeitures the proportionate
amount of Company Match Contributions, if any, together with the earnings (gains
or losses) allocable thereto.  The Committee shall designate such distribution
and forfeiture as a distribution and forfeiture of excess contributions,
determine the amount of the allocable earnings (gains or losses) to be
distributed as it deems appropriate in it sole and absolute discretion, and
cause such distributions and forfeitures to occur prior to the end of the Plan
Year following the Plan Year in which the excess Salary Deferrals and related
Company Match Contributions were made; or
 
b.           require the Employer to make “Qualified Non-Elective Contributions”
(as such amounts are contemplated in Article 1165-8(b)(3) of the Puerto Rico Tax
Regulations) on behalf of each Non-Highly Compensated Puerto Rico Employee for
the Plan Year in which the Puerto Rico Actual Deferral Percentage Test was not
met.  If made, a Qualified Non-Elective Contribution shall be consistent with
the provisions of Article 1165 8(b)(3) of the Puerto Rico Tax Regulations, and
shall be in such amount as will cause the Puerto Rico Average Deferral
Percentage Test to be met.  Any such Qualified Non-Elective Contributions will
be allocated, in the sole discretion of the Committee, to the Account of
Non-Highly Compensated Puerto Rico Employees
 


 
A-5

--------------------------------------------------------------------------------

 


(1) in an equal dollar amount based on the number of Non-Highly Compensated
Puerto Rico Employees eligible to receive an allocation of the Qualified
Non-Elective Contributions, or (2) to such Non-Highly Compensated Puerto Rico
Employees and in such amounts as are necessary to satisfy the Puerto Rico Actual
Deferral Percentage Test.
 
6.           The Catch-Up Contributions of Puerto Rico Participants are not
subject to the Puerto Rico Actual Deferral Percentage Test as set forth above.


J.     Company Contributions.  The Committee, in its discretion, may elect to
have all or a portion of the Company contributions (that meet the requirements
of the applicable Puerto Rico Treasury Regulations) for a calendar year taken
into account in calculating the PR Code Section 1165(a)(3) tests for that year.
 
K.     In-Service Withdrawals.  In accordance with Sections 8.2 and 8.3 of the
Plan, a Puerto Rico Participant who is an Employee may make a withdrawal from
his or her Account in cash (or its equivalent).  Any application for a
withdrawal shall be submitted to such person, in such manner and within such
advance notice period as the Committee (in its discretion) shall specify.  The
active membership of a Puerto Rico Participant who makes a withdrawal under
Section 8.2 shall be suspended, in the manner set forth in Section 8.2.3, for
each payroll period that begins during the period starting on the withdrawal
approval date and ending 12 months following that date.  Following that
suspension period, the Puerto Rico Participant may again become an Active
Participant and resume his or her Salary Deferrals by again electing to become
an Active Participant in the Plan.
 
L.     Plan Provisions and Terms.  All terms and provisions of the Plan shall
apply to this Supplement, except that where the terms and provisions of the Plan
and this Supplement conflict, the terms and provisions of this Supplement shall
govern.
 
M.     Miscellaneous.
 
1.           Information between Committee and Trustee.  The Committee and
Trustee will furnish each other such information relating to the Plan and Trust
as may be required under the PR Code and any regulations issued or forms adopted
by the Puerto Rico Treasury Department thereunder or under ERISA and any
regulations issued or forms adopted by the US Labor Department thereunder.
 
2.           Governing Law.  With respect to Puerto Rico Employees, the Plan
will be construed, administered and enforced according to the laws of the
Commonwealth of Puerto Rico to the extent such laws are not inconsistent with
and preempted by ERISA and/or any applicable Section of the US
Code.  Notwithstanding any provision of this Supplement, to the extent that any
provision described herein is modified by applicable Puerto Rico law, any such
applicable modification shall be deemed to be incorporated herein by reference.
 




 
A-6

--------------------------------------------------------------------------------

 




APPENDIX B
 
PLAN-TO-PLAN TRANSFER OF
TANOX, INC. 401(k) PLAN ACCOUNTS
 
The Tanox, Inc. 401(k) Plan (the “Tanox Plan”) was merged with and into the Plan
effective as of November 1, 2007 (the “Tanox Transfer Date”).  All outstanding
account balances under the Tanox Plan (the “Tanox Transferred Accounts”) were
transferred in a plan-to-plan transfer (the “Tanox Plan-to-Plan Transfer”) from
the Tanox Plan to this Plan.  The Plan-to-Plan Transfer was effected in
accordance with the following provisions:
 
B.1           Transfer of Account Balances.  The amounts credited to a Tanox
Participant’s account under the Tanox Plan immediately before the Tanox Transfer
Date were credited to his or her Account under this Plan on the Tanox Transfer
Date.  For this purpose, a “Tanox Participant” means a Participant whose account
balance under the Tanox Plan was transferred to this Plan by reason of the Tanox
Plan-to-Plan Transfer.
 
B.2           Investment of Transferred Account Balances.  The Tanox
Participants’ Plan Account balances transferred in the Tanox Plan-to-Plan
Transfer were initially invested in such Investment Fund(s) as the Committee
deemed appropriate, in its sole and absolute discretion.  As soon as
administratively practicable after the Tanox Transfer Date, the Tanox
Participants were able to direct the investment of such amounts in accordance
with the procedures established under the Plan allowing such investment
direction.
 
B.3           Vesting of Plan Accounts.  Each Tanox Participant shall be 100%
vested in all of his or her Plan Account balance (including any amounts vested
pursuant to actions taken under the Tanox Plan prior to the Tanox Transfer Date)
plus any earnings thereon.
 
B.4           Optional Forms of Distribution.  Notwithstanding any contrary Plan
provision, a Tanox Participant’s Plan Account attributable to amounts accrued
under the Tanox Plan and transferred to this Plan in the Tanox Plan-to-Plan
Transfer shall continue to be subject to any optional form of distribution
available with respect to such assets under the Tanox Plan to the extent that
under Section 411(d)(6) of the Code such optional forms of distribution cannot
be eliminated; however, effective with this restatement of the Plan, any such
Tanox Plan benefits required to be preserved have been incorporated into the
terms of the Plan and made available to all Plan Participants.
 


 
B-1

--------------------------------------------------------------------------------

 

